       Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 1 of 117


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA                   FILED
                                                                             Apr 01, 2019
                                                                         CLERK, U.S. DISTRICT COURT

UNITED STATES,                                                         EASTERN DISTRICT OF CALIFORNIA




ex rel. JEFFREY MAZIK
        818 Navaronne Way
        Concord, California 94518
                                                         SEALED
STATE OF CALIFORNIA,
STATE OF COLORADO,
                                                                         2:19-cv-0559 JAM KJN
STATE OF GEORGIA,                                     Civil Action No.: _________
STATE OF HAWAII,
THE DISTRICT OF COLUMBIA,                             FILED UNDER SEAL
STATE OF MARYLAND,                                    PURSUANT TO 31 U.S.C. § 3730
COMMONWEALTH OF VIRGINIA,                             (False Claims Act)
STATE OF WASHINGTON
                                                      DO NOT ENTER IN PACER
Plaintiffs,                                           DO NOT PLACE IN PRESS
                                                      BOX
v.

KAISER PERMANENTE, INC.
1 Kaiser Plaza
19th Floor
Oakland, CA 94612

     Serve: Registered Agent:
     The Prentice-Hall Corporation System, Inc.
     251 Little Falls Drive
     Wilmington, Delaware. 19808

and

KAISER FOUNDATION HEALTH PLAN, INC.
1 Kaiser Plaza
Oakland, California 94612

     Serve: Registered Agent:
     The Prentice-Hall Corporation System, Inc.
     251 Little Falls Drive
     Wilmington, Delaware 19808

and

EASTERSEALS, INC.

                                                  1
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 2 of 117


 141 W Jackson Blvd, Suite 1400A
 Chicago, IL 60604

   Serve: Registered Agent:
   Julie Hubbard
   141 W Jackson Blvd, Suite 1400A
   Chicago, IL 60604

 Defendants.


                         COMPLAINT AND JURY TRIAL DEMAND

       1.      This is a civil action by Plaintiff-Relator Jeffrey Mazik, by and through

undersigned counsel, who files this Complaint on behalf of himself, the United States of

America, and the states of California, Colorado, Georgia, Hawaii, Maryland, Washington, the

District of Columbia, and the Commonwealth of Virginia, against Defendants Kaiser Permanente

Inc. (“KP”), Kaiser Foundation Health Plan, Inc. (“Kaiser”) and Easterseals, Inc. (formerly

known as Easter Seals), for damages and civil penalties arising out of the Defendants’ collective

violations of the False Claims Act, 31 U.S.C. §§ 3729-3733, as amended, Pub. L. 99-562, 100

Stat. 3153 (1986) and the corresponding statutes in the various states.

       2.      Defendants’ fraud is based on failing to identify and/or self-disclose identified

overpayments to the government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       3.      Defendants’ unlawful retention of overpayments are caused by a variety of

collective, fraudulent efforts, including:

       (a) Intentional, improper use of code auditing tools to avoid detecting significant
           overpayments;

       (b) Failure to self-report and refund excess amounts that require the overpayment
           recovery process to occur within the mandated 60-day timeline;

                                                 2
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 3 of 117



       (c) Failure to investigate and determine the root cause of overpayments that are
           identified, and failure to follow up and research to determine whether other similar
           overpayments resulted from the same root cause; and

       (d) Dismissal and rejection of recommendations to promptly address overpayments and
           enforce associated compliance measures to prevent improper billing of claims,
           specifically advised by third-party compliance consultants.

       4.      Despite Relator’s repeated notice to Defendants of the overpayments that he

identified and warnings to take corrective steps to not only refund, but to correct clear

weaknesses in order to avoid certain future overpayments, Defendants failed to take proper

corrective action to report and refund over $1 billion in overpayments from government payors,

detected as a result of claims submitted from 2010 thru 2017. This conduct is ongoing through

the present day.

       5.      Kaiser’s cover-up negatively impacted all of the regional offices. When the claim

overpayments issue was brought to the attention of a regional office, Kaiser took extra measures

to make it impossible for each region to fully understand precisely how alarming Kaiser’s

violations of the federal and state False Claims Acts were, as well as the extent of the fraud. It

further refused and rejected all efforts to take corrective action to avoid certain future

overpayments in all regions.

       6.      Relator, as part of his normal job duties, identified hundreds of millions of dollars

in claim overpayments while working in compliance. Once Relator identified them as potential

overpayments, Kaiser had an obligation under the law to further investigate and disclose to the

government. Instead of taking prompt and proper corrective actions pursuant to the 60-Day

Overpayment Rule, Kaiser resisted, obstructed, and dismissed Relator’s efforts to take

appropriate action for those overpayments.




                                                  3
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 4 of 117


       7.      Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

                                 JURISDICTION AND VENUE

       8.      This is an action brought pursuant to the False Claims Act, 31 U.S.C. §§ 3729, et

seq., and subject matter jurisdiction is invoked pursuant to 28 U.S.C. § 1331. This case arises

from the wrongful conduct of the Defendants incident to obtaining funds from the federal

government.

       9.      This Court has personal jurisdiction over the Defendants under 31 U.S.C. §

3730(a), which authorizes nationwide service of process and because the Defendants have at

least minimum contacts with the United States.

       10.     31 U.S.C. § 3732(a) provides: “Any action under section 3730 may be brought in

any judicial district in which the Defendant or, in the case of multiple Defendants, any one

Defendant, can be found, resides, transacts business, or in any proscribed by section 3927

occurred.” (b) Venue is proper in the State of California in that, among other things, Defendants

regularly transact business within the State and its principal place of business is in California.

       11.     Relator pre-disclosed the core facts and claims to the United States Attorney’s

Office for the Eastern District of California on January 22, 2019.

       12.     As part of the compliance leadership team at Kaiser, Relator has insider

knowledge of the information contained herein and is an original source. The government would




                                                  4
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 5 of 117


not have known about this fraud, its details, and its breadth and scope, without the personal

knowledge provided by the Relator.

                                   PARTIES AND ENTITIES

Relator Jeffrey Mazik

       13.     Relator Jeffrey Mazik is a resident of California. Relator was the Senior Practice

Leader for Kaiser’s National Compliance Office, with over 25 years of expertise in fraud control,

audit, and compliance. Relator joined Kaiser on May 28, 2008, where he served as the

Information Technology Audit Specialist, managing various IT audit projects.

       14.     He transitioned to his new role as Senior Practice Leader – Fraud Control

Program on or about March 19, 2012. He served in a key leadership role reporting directly to the

Vice President of Compliance Operations and managing Kaiser’s national fraud control program.

Relator’s duties and responsibilities included working closely with regional compliance

leadership to implement compliance and fraud control initiatives; leading comprehensive risk

assessments, using data analytics to drive compliance and fraud control focus areas and fraud

mitigation initiatives; investigating cases of potential fraud, waste, and abuse; developing

corrective action plans to address root causes of fraud risks, particularly for areas including

medical claims, accounts payable, inventories, cash handling, durable medical equipment, IT and

payroll; and overseeing Board reporting and mandatory regulatory reporting for the fraud control

program.

       15.     Relator continued to personally observe the ongoing fraud until his retaliatory

discharge, on or about January 5, 2017.

Defendants Kaiser Permanente and Kaiser Foundation Health Plan, Inc.




                                                  5
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 6 of 117


          16.   Defendant Kaiser Permanente (“KP”) is the largest managed care organization in

the U.S., with its principal place of business at 300 Lakeside Drive, Oakland, California 94612.

Founded in 1945, KP is comprised of the following interdependent entities: the Kaiser

Foundation Health Plan, Inc. and its regional operating subsidiaries; Kaiser Foundation

Hospitals; and the regional Permanente Medical Groups. KP operates in eight states including

Hawaii, Washington, Oregon, California, Colorado, Maryland, Virginia, and Georgia, as well as

the District of Columbia. KP offers a variety of provider services for health plan members

through the Permanente Medical Groups. Each Permanente Medical Group operates as a separate

for-profit corporation in its individual territory. Bernard Tyson serves as the CEO of KP.

          17.   As of September 2018, Kaiser reports 12.2 million health members, 217,173

employees, 39 hospitals, 690 medical offices, 22,013 physicians, and 58,345 nurses. As of

December 2017, the Kaiser Foundation Health Plan and the Kaiser Foundation Hospitals reports

a combined $3.8 billion in net income and $72.7 billion in operating revenues.

          18.   Defendant Kaiser Foundation Health Plan (“Kaiser”) is one of three entities that

make up Kaiser Permanente, with its principal place of business at 1 Kaiser Plaza Oakland,

California 94612. Kaiser is one of the largest non-profit organizations in the United States,

serving 52 local markets within 8 regional offices – Northern California; Southern California;

Washington; Colorado; Georgia; Hawaii; Mid-Atlantic States; and Northwest. Each region is

primarily funded by reimbursements from its respective regional Kaiser Foundation Health Plan

entity.

Defendant Easterseals

          19.   Defendant Easterseals (formerly known as Easter Seals) is a non-profit

organization that serves as a managed network of providers servicing those with physical



                                                 6
        Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 7 of 117


disabilities, mental disabilities, and special needs. Easterseals headquarters offices in the Board

of Trade Building in Chicago and in Washington, D.C., providing assistance to 75 affiliates

through management training, implementation of best practices, consultation services,

fundraising, marketing, advocacy, and corporation relations. Founded in 1919, Angela F.

William serves as the President and CEO of Easterseals.

        20.    Easterseals has a network of 75 locations across the nation, including in

California, providing services to people with disabilities and special needs in their local

communities. Each location operates independently as its own corporation under the Easterseals

name.

        21.    In 2012, Kaiser Northern California partnered with Easterseals (then Easter Seals)

to develop a Behavioral Health Provider Network (BHPN) to serve their members living in

Northern and Central California. The partnership resulted in significant growth for both Kaiser

and Easterseals, increasing Easterseals’ revenue from $13 million in FY 2012 to $126 million in

FY 2016 with a budget of $203 million in FY 2017.

                                    LEGAL BACKGROUND

   A. False Claims Act (“FCA”)

   22. The FCA provides in, pertinent part, that any person who:

               (a)(1)(A) knowingly presents, or causes to be presented, a false or
               Fraudulent claim for payment or approval;

               (a)(1)(B) knowingly makes, uses, or causes to be made or used, a
               False record or statement material to a false or fraudulent claim;

               (a)(1)(C) conspires to defraud the Government by getting a false or
               Fraudulent claim allowed or paid; or

               …




                                                  7
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 8 of 117


                (a)(1)(G) knowingly makes, uses, or causes to be made or used, a
                false record or statement material to an obligation to pay or
                transmit money or property to the Government, or knowingly
                conceals or knowingly and improperly avoids or decreases an
                obligation to pay or transmit money or property to the
                Government, or knowingly conceals or knowingly and improperly
                avoids or decreases an obligation to pay or transmit money or
                property to the Government,

                …

                is liable to the United States for any civil penalty, as adjusted by
                the Federal Civil Penalties Inflation Adjustment Act of 1990 (28
                U.S.C. 2461 note; Public Law 104-401, [which is currently not less
                than $10,957 and not more than $21,916] plus 3 times the amount
                of damages which the Government sustains because of the act of
                that person. 31 U.S.C. § 3729.

        23.     For purposes of the False Claims Act, the terms “knowing” and “knowingly”

mean that a person, with respect to information: (i) has actual knowledge of the information; (ii)

acts in deliberate ignorance of the truth or falsity of the information; or (iii) acts in reckless

disregard of the truth or falsity of the information; and (B) require no proof of specific intent to

defraud. 31 U.S.C. § 3729(b).

        24.     The FCA defines a “claim” to include any request or demand, whether under a

contract or otherwise, for money or property which is made to a contractor, grantee, or other

recipient if the United States Government provides any portion of the money or property which

is requested or demanded, or if the Government will reimburse such contractor, grantee, or other

recipient for any portion of the money or property which is requested. 31 U.S.C. §

3729(b)(2)(A)(i)-(ii).

        25.     The term “material” means having a natural tendency to influence, or be capable

of influencing, the payment or receipt of money or property. 31 U.S.C. § 3729(b)(4).




                                                   8
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 9 of 117


       26.     The FCA contains an independent requirement to correct errors that will cause, or

have caused, a government overpayment. The Act attaches liability to anyone who knowingly

makes, uses, or causes to be made or used, a false statement or record material to an obligation to

pay or transmit money to the government, or who knowingly conceals or knowingly and

improperly avoids or decreases an obligation to pay or transmit money to the government. 31

U.S.C. § 3729(a)(1)(G).

       27.     Pursuant to the Federal Civil Penalties Inflation Adjustment Act of 1990 (28

U.S.C. § 2461 note; Public Law 104-410), the FCA civil penalties were adjusted to not less than

$10,957 and not more than $21,916.

   B. Federal and State-Funded Health Care Programs

               i.      The Medicare Program

       28.     Medicare is a federally-funded health insurance program administered through

Centers for Medicare and Medicaid (“CMS”), headquartered in Baltimore, Maryland.

       29.     Medicare is divided into four major components, all of which are relevant to this

action. Part A pays for skilled nursing facility stays, inpatient hospital stays, hospice care, and

home health visits. Part B covers physician visits, outpatient services, preventive services, and

home health visits. Part C, the MA program, allows beneficiaries to enroll in a private health

organization, such as a HMO, and receive all Medicare benefits. Part D is the voluntary,

subsidized outpatient prescription drug benefit.

       30.     To administer the Medicare program, private insurance companies act as agents of

the HHS, making payments on behalf of program beneficiaries and providing other

administrative services. 42 U.S.C. §§ 1395h and 1395u. These companies are called “carriers.”

See 42 C.F.R. §§ 421.5(c). Through local carriers, Medicare establishes and publishes the criteria



                                                   9
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 10 of 117


for determining what services are eligible for reimbursement or coverage. This information is

available to providers who seek Medicare reimbursement.

                       1. Medicare Contracts and Claims Submission: General Background

       31.     Medicare reimburses health care providers for the costs of providing covered

health services to Medicare beneficiaries. See 42 U.S.C. § 1395x(v)(1)(A).

       32.     To bill Medicare Part A, a provider must submit an electronic or hard-copy claim

form called the UB-04 (also known as the CMS 1450) to the appropriate Medicare carrier. To

bill Medicare Part B, a provider must submit an electronic or hard-copy claim form called the

CMS 1500 to the appropriate Medicare carriers. These forms describe, among other things, the

provider, the patient, the referring physician, the services(s) provided by procedure code, the

related diagnosis code(s), the dates of service, and the amount charged.

       33.     In addition, each Medicare provider must sign a provider agreement and by so

doing must agree to comply with all Medicare requirements including the fraud and abuse

provisions. A provider who fails to comply with these statutes and regulations is not entitled to

payment for services rendered to Medicare patients.

       34.     At all times relevant to this action, the local carriers that reviewed and approved

any one of the improper claims (especially those related to the diabetes test strips) at issue in this

case based their review upon the enrollment information and claim information provided by the

Defendants and relied on the veracity of that information in determining whether to pay the

claims submitted by Defendants.

       35.     As a prerequisite to payment, Medicare also requires providers to submit annually

a Form CMS-2552-10 (previously form HCFA-2552), more commonly known as the Hospital




                                                  10
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 11 of 117


Cost Report. Cost reports are the final claim that a provider submits to the fiscal intermediary for

items and services rendered to Medicare beneficiaries.

       36.      Every Hospital Cost Report contains a “Certification” that must be signed by the

chief administrator of the provider or responsible designee of the administrator. Through this

certification, the provider confirms that the cost report is “a true, correct, and complete

statement” and that the services identified “were provided in compliance with [the laws and

regulations regarding the provision of the health care services].”

                ii.    The Medicaid Program

       37.      Medicaid is a public assistance program providing for payment of medical

expenses for low-income and disabled patients. Funding for Medicaid is shared between the

federal government and those states participating in the program.

       38.      Federal regulations require each state to designate a single state agency

responsible for the Medicaid program. The agency must create and implement a “plan for

medical assistance” that is consistent with Title XIX and with the regulations of the Secretary of

HHS. Although Medicaid is administered on a state-by-state basis, the state programs adhere to

federal guidelines. Federal statutes and regulations restrict the items and services for which the

federal government will pay through its funding of state Medicaid program.

       39.      Each provider that participates in the Medicaid program must sign a provider

agreement with his or her state, certifying that they will comply with Medicaid rules and

requirements.

       40.      Kaiser participates in each of the state’s Medicaid program - Medi-Cal

(California); Health First Colorado (Colorado); Georgia Families and PeachCare for Kids

(Georgia); QUEST Integration (Hawaii); HealthChoice (Maryland); Oregon Health Plan



                                                 11
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 12 of 117


(Oregon); Virginia Premier (Virginia); and Washington Apple Health (Washington), as well as

Medicaid in the District of Columbia.

   C. The 60-Day Overpayment Rule

       41.     Overpayments under the statute are defined as payments received in excess of

amounts properly payable under Medicare and Medicaid statutes and regulations. Overpayment

can occur due to a variety of reasons, including fraud, mistake and negligence. Most

overpayments commonly occur when there is insufficient documentation; medical necessity

errors; duplicate payments; upcoding; and/or administrative and processing errors.

       42.     An identified overpayment is a debt owed to the government. Thus, the federal

statute requires health care providers to recover all identified overpayments by reporting and

returning overpayments within sixty (60) days after the date on which the overpayment is

identified. The Affordable Care Act (“ACA”) provides, in pertinent part:

               SEC. 1128J. MEDICARE AND MEDICAID PROGRAM INTEGRITY
               PROVISIONS

               (d) REPORTING AND RETURNING OF OVERPAYMENTS –

               (1) IN GENERAL – If a person has received an overpayment, the
               person shall –
                      (A) report and return the overpayment to the Secretary, the
                      State, an intermediary, a carrier, or contractor to whom the
                      overpayment was returned in writing of the reason for the
                      overpayment.
                      (B) notify the Secretary, State, intermediary, carrier, or
                      contractor to whom the overpayment was returned in
                      writing of the reason for the overpayment.

               (2) DEADLINE FOR REPORTING AND RETURNING
               OVERPAYMENTS – An overpayment must be reported and
               returned under paragraph (1) by the later of –
                      (A) the date which is 60 days after the date on which the
                      overpayment was identified; or
                      (B) the date any corresponding cost report is due, if
                      applicable.

                                                12
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 13 of 117



               (3) ENFORCEMENT – Any overpayment retained by a person
               after the deadline for reporting and returning the overpayment
               under paragraph (2) is an obligation (as defined in section
               3729(b)(3) of title 31, United States Code) for purposes of section
               3729 of such title.

               (4) DEFINITIONS – In this subsection:
                     (A) KNOWING AND KNOWINGLY – The terms
                     “knowing” and “knowingly” have the meaning given those
                     terms in section 3729(b) of title 31, United States Code.
                     (B) OVERPAYMENT – The term “overpayment” means
                     any funds that a person receives or retains under title XVIII
                     or XIX to which the person, after applicable reconciliation,
                     is not entitled under such title.

See Pub. L. 111-148. ACA was amended by the Health Care Education Reconciliation Act of
2010 (Pub. L. 111-152).

       43.     In practice, should providers identify an overpayment, which can date back to six

(6) years of the date the overpayment for the claim was received, also referred to as the “look

back period,” the provider is required to promptly report and return the overpayment to the

government as outlined above in Section 1128J(d) of the Social Security Act.

       44.     Under the Part A and B, to report and return overpayments, providers are

instructed to use existing processes. Specifically, the rule states that providers and suppliers must

use an applicable claims adjustment, credit balance, self-reported refund process, or other

appropriate process to report and return Medicare Parts A and B overpayments.

       45.     Regardless of the process used, the refund should include an explanation of the

statistical sampling methodology used if an overpayment was calculated by extrapolation.

       46.     In addition to the federal statute, on February 12, 2016, CMS published the 60-

Day Overpayment Rule (effective March 14, 2016) implementing Section 6402(a) of the ACA,

to provide clarity to the 2010 legislative provision requiring providers to report and return

overpayments within the specific timeline. 42 C.F.R. § 401,405 (2016).

                                                 13
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 14 of 117


       47.     The 60-Day Overpayment Rule, which implements Section 1128J(d) of the Social

Security Act (“the Act”), entitled “Reporting and Returning of Overpayments,” requires federal

overpayments for healthcare services to be reported and returned by the later of: (1) sixty (60)

days after identifying the overpayment or (2) the date any corresponding cost report is due, if

applicable. Section 1128J(d) of the Social Security Act, codified at 42 U.S.C. § 1320a-7k(d).

       48.     Specifically, the 60-Day Overpayment Rule requires that any “overpayment”

must be returned within 60 days of being “identified.” An overpayment is identified “when the

person has or should have, through exercise of reasonable diligence, determined that the person

has received an overpayment and quantified the amount of the overpayment.” 42 C.F.R. §

401,405 (2016).

       49.     The standard for the identification of an overpayment relies upon providers

exercising “reasonable diligence.” CMS describes the standard to include proactive compliance

activities conducted in good faith by qualified individuals to monitor for the receipt of

overpayments and investigations conducted in a timely manner by qualified individuals in

response to obtaining credible information of a potential overpayment. Id.

       50.     CMS describes “credible information” as including “information that supports a

reasonable belief than overpayment may have been received. Id. (emphasis supplied).

       51.     The 60-day clock begins to run when either the provider’s proactive efforts to

investigate identified overpayments, conducted with reasonable diligence, or, on the day the

provider received credible information of a potential overpayment if the provider or supplier

failed to conduct reasonable diligence and received an overpayment.

       52.     Any overpayment failed to be reported to CMS and retained after the 60-day

deadline is a violation of the False Claims Act, also referred to as a “reverse false claim.” 42



                                                 14
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 15 of 117


U.S.C. § 1320a-7k(d). Since the 60-Day Overpayment Rule, providers are also strictly subject to

the six year “lookback period,” which applies to overpayments for claims received before the 60-

Day Overpayment Rule’s effective date (March 14, 2016), but after the ACA’s enactment

(March 23, 2010).

       53.     An “obligation” under the statute can be a certain, ascertainable amount owed, or

it can be when a potential overpayment is identified, but the precise amount due it not yet

determined. The “obligation” therefore, "arises across the spectrum of possibilities from the

fixed amount debt obligation where all particulars are defined to the instance where there is a

relationship between the Government and a person that 'results in a duty to pay the Government

money, whether or not the amount owed is yet fixed.'" S. Rep. No. 111-10, at 14 (2009),

reprinted at 2009 U.S.C.C.A.N. 430, 441.

       54.     In sum, the federal statutory provisions and the CMS 60-Day Overpayment Rule

are provided to explicitly prevent health care providers from simply ignoring evidence of

potential overpayments, triggered from improper claims billing processes. Even absent the 60-

Day Overpayment Rule, providers have been subject to the provisions under Section 1128J(d) of

the Act, since 2010.

   D. Medicare Coverage of Diabetes Test Strips

       55.     Medicare covers services and testing supplies, such as diabetes test strips (“DTS”)

for diabetic patients. To be eligible for Medicare coverage, patients’ diabetic condition must be

treated and managed by a licensed physician. See Medicare LCDs for Glucose Monitors

(L11530, L27231, L11520, and L196 for Jurisdictions A, B, C, and D respectively); see also

CMS, Medicare Benefit Policy Manual, Pub. No. 100-08, ch. 13 § 13.1.4.




                                                15
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 16 of 117


        56.     To receive Medicare payments, providers must document the appropriate diabetes

diagnosis code for beneficiaries. See Medicare LCDS for Glucose Monitors (L11530, L27231,

L11520, and L196) (Each LCD states that for Medicare coverage of home blood glucose

monitors and related accessories and supplies, the patient must have diabetes codes 249.00-

250.93).

        57.     Generally, providers can bill Medicare for a DTS claim, for up to three months at

a time. Each claim must indicate the number of DTS units as well as the start and end dates

associated with the claim. See HHS OIG, Inappropriate and Questionable Medicare Billing for

Diabetes Test Strips, OEI-04-11-00330 (August 2013).

        58.     Medicare covers up to 100 DTS (i.e. two 50-count boxes) per month (averaging 3

per day) for insulin-dependent beneficiaries and up to 100 DTS every three months for non-

insulin-dependent beneficiaries. Id. (Emphasis added).

        59.     If a patient’s doctor documents why it is medically necessary, Medicare will

cover additional test strips for the patient.

        60.     Although additional DTS can be prescribed to a patient, only if reasonable and

deemed medically necessary and documented as such on physician records, Medicare generally

requires providers to adhere to prescribing a maximum of three per day for each patient.

        61.     To receive Medicare payment for mail order DTS, suppliers submit claims using

the HCPCS code A4253 and modifier KL. The KL modifier must be included on each claim to

specify that the item was provided via mail order. Claims without the KL modifier indicate that

the DTS was provided via non-mail order. See HHS OIG, Inappropriate and Questionable

Medicare Billing for Diabetes Test Strips, OEI-04-11-00330 (August 2013).




                                                16
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 17 of 117


       62.     Notably, suppliers could refill an order for mail order or non-mail order DTS only

when beneficiaries have nearly exhausted the previous supply and specifically request additional

DTS. Suppliers are not permitted to automatically dispense a quantity of DTS on a

predetermined basis. Instead, suppliers will have to contact the beneficiary before dispensing the

refill to verify the quantity of DTS that is needed for the next billing period. CMS, Medicare

Program Integrity Manual, Pub. 100-08, ch. 4, § 4.26.1

       63.     Prior to 2011, Medicare reimbursed DTS providers on the basis of established fee

schedule amounts, which is used to reimburse a physician and other providers on a fee-for-

service basis. In 2011, Medicare replaced those fee schedule amounts with a competitive bidding

program for selected durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS)

providers, which includes providers that offer diabetes testing supplies. See HHS OIG,

Inappropriate and Questionable Medicare Billing for Diabetes Test Strips, OEI-04-11-00330

(August 2013).

       64.     CMS evaluated bids submitted by DMEPOS providers to determine the

competitive bidding payment amounts and awarded contracts to providers who offered lower

prices and met applicable quality and financial standards. Id.

       65.     Contracts are awarded to the Medicare suppliers who offer the best price and meet

applicable quality and financial standards. Contract suppliers must agree to accept assignment on

all claims for bid items and will be paid the single payment amount.

       66.     Medicare beneficiaries who maintain a permanent residence in which CMS has

implemented a competitive bidding program for mail order diabetic supplies may purchase their

diabetes testing supplies from a mail order contract supplier in which the beneficiary resides; or

any enrolled Medicare supplier if the diabetic testing supplies are furnished at a storefront and



                                                17
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 18 of 117


are not subject to a competitive bidding program established for non-mail order diabetic supplies.

CMS, Medicare Program Integrity Manual, ch. 36, § 20.5.4.1

       67.      Mail order contract suppliers will be reimbursed at the single payment amount for

mail order diabetic supplies in which the beneficiary maintains a permanent residence. In

situations where a competitive bidding program has not been established for non-mail order

diabetic supplies, noncontract suppliers that do not furnish items through mail order will be

reimbursed at the fee schedule amount for the state in which the beneficiary maintains a

permanent residence. Medicare payment will not be made to noncontract suppliers that furnish

mail order diabetic testing supplies to Medicare beneficiaries residing in a CBA. Id.

       68.      Mail order diabetic suppliers must use the HCPCS modifier KL on each claim to

indicate that the item was furnished on a mail order basis. The modifier must be used for both

competitive bidding and non-competitive bidding mail order diabetic supplies. Suppliers that

furnish mail order diabetic items that fail to use the HCPCS modifier KL on the claim may be

subject to penalties under of the False Claims Act. Id.

                                   FACTS AND ALLEGATIONS

       69.      Since at least 2010, Defendants engaged in pervasive and deliberate fraudulent

practices by avoiding statutory and regulatory obligations to monitor, investigate, and certify the

accuracy and truthfulness of claims submitted to the government. After identifying claim

overpayments, Defendants failed to report and return identified overpayments from Medicare

and Medicaid and subsequently, and failed to investigate further and correct recurring

overpayments.

       70.      Defendants’ intentional failure to properly utilize fraud detection tools to monitor

and track potential claims errors, lack of enforcement of proper compliance mechanisms, lack of



                                                 18
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 19 of 117


transparency with regional offices on implementing corrective actions for identified defects, and

misrepresentations to the government, ultimately prevented the government from recouping

overpayments from Kaiser, to which the government was rightfully entitled.

       71.     To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       72.     Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       73.     Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of

dollars in profit by unlawfully retaining overpayments that should have been paid back. In doing

so, Kaiser repeatedly violated the law in various ways described herein.

       74.     On various occasions, Kaiser selectively, only reported and repaid claims

overpayments that were egregiously high or wildly anomalous – ones that would clearly invite

inquiries or an investigation from the government.

       75.     Moreover, while Relator and a few others in compliance were successful in

getting Kaiser to purchase and use, in part, various standard compliance and fraud detection tools

and software, which if used properly would detect claims overpayments, Kaiser intentionally

misused these tools to avoid overpayment identification and detection




                                                19
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 20 of 117


          76.   Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, but turned on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously, actively working to avoid detecting and correcting the fraud.

          77.   By failing to report and return hundreds of millions of dollars in overpayments,

Kaiser secured a steady stream of revenue from member claims at the expense of government

payors.

          A.    Failure to Report and Unlawful Retention of Identified Overpayments

          78.   Relator came across his first batch of overpayments while performing his regular

duties in compliance. It was not until later, when he detected more and more instances of

overpayments occurring at all of the regional offices in various areas of claims assessment, that

he started to realize the absence of the mechanisms and processes necessary to fully detect,

investigate, disclose, repay and correct claims overpayments. He eventually discovered Kaiser’s

refusal to make changes to comply with the 60-Day Overpayment Rule.

          79.   When Relator joined the compliance office in 2012, he reported to Mia Okinaga,

who was then the Vice President of the National Compliance Office. Ms. Okinaga personally

recruited Relator to join the compliance team. She considered Relator a valuable addition to the

team, announcing to the department that his role would focus on integrating regional and

national departments to enhance the effectiveness of monitoring and tracking fraud control

activities at Kaiser.




                                                 20
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 21 of 117


       80.     Relator worked closely with Ms. Okinaga, who actively pushed her initiative to

direct Kaiser and the regional offices to effectively utilize various diagnostic compliance and

fraud detection tools developed by vendors such as Verisk Health (“Verisk”) and FICO, to

substantially reduce losses from health care billing error, abuse, and fraud.

       81.     Relator also worked closely with Jay Loden, Assistant Director of Information

Analytics and Compliance Technology, on tools and analytical studies, Judy Sarles, Senior

Director, on compliance systems, and Daren Pursche, Director of Government Audit &

Reimbursement, on external and internal compliance standards.

       82.     Ms. Okinaga was eventually pushed out because she lacked the full support from

senior management in the compliance office to prioritize those initiatives. This was because by

prioritizing the use of the tools provided by Verisk and FICO at Kaiser, she was detecting and

uncovering significant overpayments that had previously been intentionally concealed.

       83.     Kaiser made the announcement that Ms. Okinaga’s position was eliminated on

August 21, 2015.

       84.     A few months after Ms. Okinaga’s departure from Kaiser, in mid-February 2016,

Relator detected significant amounts of overpayments from all of the regions, discovering that

they had not been recorded or included in any claims adjustment, credit balance, or a self-

reported refund. He then prepared a Webex presentation to report his findings to Ms. Janiga and

Ms. Pursche. In this presentation, he pointed out that the 60-Day Overpayment Rule required

Kaiser to review and investigate all identified overpayments.

       85.     Relator’s analysis served to properly "identify" overpayments within the meaning

of the ACA, and these overpayments matured into "obligations" in violation of the FCA when




                                                 21
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 22 of 117


they were not reported and returned by Kaiser within sixty days. The purpose of Relator’s

analysis was to put his superiors on notice and lay out options for the necessary corrective action.

       86.     The presentation was received with disinterest from Ms. Janiga and Mr. Pursche.

They admitted that compliance had “never done this before.”

       87.     Relator also knew that Kaiser had not performed this analysis before because he

was told from Kaiser personnel who provided him the data to perform this analysis, that the type

and amount of claims data he requested for his review had neither been performed by anyone,

nor been requested before from anyone at Kaiser.

       88.     The level of review that Relator conducted as to overpayments had never been

done before Relator took it upon himself in 2016.

       89.      There was no follow-up action requested of Relator, no request for his data or

root-cause analysis conducted by Ms. Janiga, Mr. Pursche or anyone else.

       90.     Avoiding its statutory obligation, Kaiser dismissed, ignored and buried Relator’s

findings. His superiors refused to investigate any further, and also started a campaign to refuse

Relator, himself, any ability to investigate further.

       91.     The overpayments identified by Relator were not reported and repaid to the

government within the mandated time frame. Relator would have been a part of the recovery

process for further investigations as to the overpayments he identified. There was none.

       92.     Relator subsequently discovered that Kaiser was also misrepresenting its structure

and operations to the government in efforts to avoid detection, which occurred during a phone

call with the U.S. Department of Health & Human Services: Office of Inspector General (HHS

OIG) on June 30, 2016.




                                                  22
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 23 of 117


       93.     The call was a kick-off call held by HHS OIG with Kaiser to discuss medical loss

ratio reporting and audits, addressing issues surrounding claims accuracy and claims recovered

through fraud reduction efforts. Several people participated on the call including: Relator Mazik,

Ms. Janiga, Brian Mesaris, OPM-OIG Auditor, Stephanie Oliver, OPM-OIG Manager, and

Robin Richardson, OPM-OIG counsel.

       94.      During the call, OIG asked Kaiser about its general stance on claims operations,

informing Kaiser that part of OIG’s initiative was to address potential problems and raise

additional concerns that prevented Kaiser from maintaining accuracy and consistency of claims

payments.

       95.     In response to a majority of the OIG’s questions, Ms. Janiga explained that the

questions were irrelevant because “claims were not [Kaiser’s] business.” This was a clear

misrepresentation to the OIG since Kaiser reported, on average, annual revenue of at least $7

billion in medical claims.

       96.     Ms. Janiga also misrepresented that Kaiser and its regional offices were “fully

integrated,” so there was no need for the OIG to inquire into its claims process. This was also a

misrepresentation, since, in fact, that was only partly true in certain regions.

       97.     These misrepresentations were intended to preclude the OIG from inquiring into

Kaiser’s claims process, which could lead to the discovery of a lack of compliant processes and

significant overpayments.

       98.     Ms. Janiga was aware that Relator knew that her statements were untrue. She was

concerned that if he spoke during the OIG call, Relator might contradict Ms. Janiga and correct

her misrepresentations to the OIG. She was also concerned that Relator might raise his

compliance and overpayments findings with the OIG.



                                                  23
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 24 of 117


        99.    So in the middle of the phone call with the OIG, Ms. Janiga messaged Relator on

intercompany messaging and instructed him to “[not] say a word.”

        100.   Relator understood this as a direct order not to correct or contradict anyone on the

call, especially Ms. Janiga’s misrepresentations to the OIG. He did as instructed and stayed quiet

on the call.

        101.   This episode had the intended, chilling effect on Relator, confirming his worries

that Kaiser was not interested in compliance on this issue, let alone fraud detection and

correction, but would intentionally misrepresent and misdirect government efforts to question it

and review its policies.

        102.   Despite the disinterested feedback and lack of investigation following Relators’

presentation analysis and Ms. Janiga’s instruction to keep quiet during the OIG call, Relator

continued his efforts to pinpoint the ongoing issues Kaiser had with overbilling, which led to an

even bigger issue of the accruing number of overpayments.

        103.   Instead of taking prompt and proper corrective actions, Kaiser continued to resist,

obstruct and dismiss Relator’s efforts.

        104.   Representative examples of overpayments that Relator identified are provided

below. The few examples provided for this Complaint are demonstrative but do not fully portray

the large-scale fraud that occurred and continues to occur, at all the regional offices.

Representative Examples of Identified Overpayments

$1 Billion in Overpayments From Government Payors

        105.   Relator’s findings in early February of 2016 were only the beginning of an

ongoing series of overpayments he identified throughout the year.




                                                 24
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 25 of 117


       106.    In response to potential risk assessments related to claim overpayments, provided

by outside consultants, Relator performed a claims data analysis that uncovered claim

overpayments associated with Medicare and Medicaid members.

       107.    On September 2, 2016, Relator reviewed and performed an audit of claims data

from all of the regional offices, dating back from August 3, 2010 through July 30, 2016. He

discovered that during those six years, over $1.4 billion in overpayments and of those, $1 billion

in overpayments associated with Medicare and Medicaid claims, occurred.

       108.    The overpayments were not self-disclosed and not repaid to the government.

Relator memorialized a rough calculation of his audits in his notes. His contemporaneous,

handwritten notes showing his analysis follows:




       109.    Relator’s calculations show that nearly 64% of the total value of overpayments

from government payors referred to Medicare reimbursements and 36% of the total

overpayments from government payors referred to Medicaid and Medi-Cal reimbursements.

                                                25
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 26 of 117


Further, his analysis confirms that federal and state payors should have been refunded for

overbillings, aged well past sixty (60) days.

       110.    When Relator brought his calculations to Mr. Purshe’s attention, he again

dismissed it and Kaiser avoided its statutory obligation to promptly report and return

overpayments to the government for claims that were obtained several years before 2016. See

Section 1128J(d) of the Social Security Act (Identified overpayments can date back to 6 years of

the date the overpayment for the claim was received.).

       111.    Based on his findings, especially for overpayments that dated all the way back to

2010, it was evident that the improper way Kaiser handled overbillings for claims was not a

recent issue. Instead, Kaiser had been strategically burying overpayments and concealing the

fraud for years in various ways detailed below.

$10 Million in Overpayments

       112.    In addition to overpayments Relator identified in 2016, Relator had also identified

overpayments in 2015. At that time, he did not realize that they were overpayments that had

never been reported and refunded to the government, until he began to piece together the

evidence he had gathered and realized that Kaiser had never taken corrective action to disclose

claims errors and report and refund overpayments to the government.

       113.    In 2015, Relator worked with several FICO representatives to conduct a claims

data review of regional offices in Colorado, Georgia, Mid-Atlantic, Northwest, and Southern

California, as part of his year-end project. Kaiser used multiple claims review software

programs, including FICO, to detect billing problems both prior to and after payment.




                                                  26
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 27 of 117


       114.    A properly utilized FICO tool detected anomalous billing patterns; assigned fraud

risk scores to members in order to prioritize suspects for further investigation; assessed billing

problems; and identified collusion between providers and facilities.

       115.    FICO tools used for identifying opportunities for cost savings and improvements

associated with possible fraudulent activity. Upon detection of claims errors and calculated

overpayments, Kaiser was required to report and refund overpayments within 60 days.

       116.    In conducting the year-end claims data review for some of the regions, Relator

worked closely with Eileen Guiney, Senior Consultant at FICO, who assisted Relator with

reviewing claims.

       117.    Relator identified over $10 million in overpayments, demonstrating that Kaiser

was neither compliant with claims recovery rules and regulations, nor prioritizing efforts to

address avenues for claims cost containment.

       118.    On December 29, 2015, Relator memorialized his findings in several spreadsheet

documents, entitled “FICO Savings Summary.” The first tab is a summary of over $10 million in

overpayments that should have been reported and repaid to the government. Relator created this

chart relying on Ms. Guiney’s input for each case analysis.




                                                 27
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 28 of 117


       119.    The “Validated Cases” refer to overpayments confirmed by Kaiser. The “Pipeline

Cases” refer to cases that were vetted by FICO as likely overpayments at the time but had not yet

been confirmed by Kaiser.

       120.    Information presented in the second and third tab include a detailed synopsis as to

how Relator calculated the figures shown in the first tab. The “Issue Description” column is

included in both tabs, which are comments from Ms. Guiney about why certain claims payments

need to be corrected.

       121.    For example, Ms. Guiney flagged an improper billing incident associated with an

anesthesia code. She noted that there were “examples where the code [was] billed [without] an

anesthesia service and sometimes more than once also [without] an anesthesia code.” Moreover,

Ms. Guiney not only noted that “the potential overpayment for this provider alone for this time

period [was] $10,240.00,” but advised “recoup[ment] [of] all payments for code 99135 for all

providers and or going forward deny all claims for code 99135 and determine the amount saved

based on what has been previously paid.”




       122.    The above snapshot is just one of the detailed issue descriptions that Ms. Guiney

provided to help Relator with his claims review project and ultimately, calculating

                                               28
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 29 of 117


overpayments. Relator’s spreadsheet provides a number of cases that result in overpayments due

to upcoding, duplicate billing, medical necessity errors, insufficient documentation, and

administrative and processing errors.

       123.    Relator informed Mr. Loden and Mr. Kelly of the audit progress, under the

impression that their receipt of the savings summary chart would lead to proper compliance

measures and reporting of the information to higher ups in the claims cost containment office to

move the recovery process forward, refund overpayments and avoid future recurrence of the

same issues.

       124.    Later, in 2016, after noticing that the same claims came up again as

overpayments, Relator knew that there had been no investigation, no correction and no follow-up

initiative to identify the root causes of the problematic claims he had reviewed at the end of

2015. Kaiser had again avoided its obligation to investigate, disclose and refund.

       125.    On two separate occasions, during a verbal conversation with vendors Ms. Guiney

and Ms. Allmon, respectively, Relator confirmed his suspicions that Kaiser frequently neglected

recovery efforts after overpayments were detected and that it failed to run outside claims data

studies for regional review and follow-up, resulting in numerous cases needing further

investigation and massive, recurring overpayments.

$5.3 Million in Overpayments in the Georgia Region

       126.    In addition to FICO, Relator also worked with Verisk in 2015, identifying $5.3

million in overpayments in Kaiser’s Georgia Region. Relator discovered these overpayments

while doing a comparative analysis between the functionalities provided by McKesson

ClaimsXten (another claims data vendor) and Verisk.




                                                29
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 30 of 117


       127.    Relator, Mr. Loden, Sean Kelly, Project Manager, and Dave Bohnenstingel,

Strategic Account Manager at Verisk, worked together on this project, using claims data only

from the Georgia region.

       128.    Their efforts identified $5.3 million in overpayments for the Georgia region alone,

which obligated Kaiser to report and repay to Medicare and Medicaid immediately. Moreover,

their analysis discovered that the root cause of those overpayments was because Kaiser

purposefully turned on only 25 of the 54 different edit rules provided by ClaimsXten.

       129.    The simple fix would be to turn on the edits in order to capture the overpayments

and avoid future overpayments. This did not happen.

       130.    Relator, Mr. Kelly, Mr. Loden, and Mr. Bohnenstingel presented their findings to

Ms. Janiga and Ms. Sarles. Neither supervisor provided any substantive feedback on how to

address the identified overpayments in the Georgia region.

       131.    In fact, neither compliance management nor Georgia Regional Claims

management did anything to attempt to collect, reimburse the government, determine the root

cause, or identify other similar overpayments.

       132.    There was also no request to perform a similar analysis for all of the other

regions, which would return more identified overpayments. Kaiser, avoiding its obligation

altogether, failed to perform further investigations or overhaul a recovery process.

       133.    Subsequently, the findings were also brought before Mr. Killeen and Bill Withers,

Vice President of the Georgia Region Claims Department.

       134.    Mr. Kileen’s response to the overpayments was indifferent. Mr. Withers was

interested in learning more about the issue, but Mr. Kileen got in the way of any follow-up with

the matter by acknowledging his receipt of the issue.



                                                 30
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 31 of 117


       135.     In the end, nothing was done to address the overpayments identified for the

Georgia region or to avoid recurrence.

       136.     In fact, not only did Kaiser refuse to let Relator continue with his claims analysis

in other Regions, the Claims Cost Containment office’s refusal to address overpayments made it

impossible for the regional groups to understand the full extent of the overpayments issue.

Therefore, they could not and did not correct it.

$380,000 in Overpayments Due to Upcoding

       137.     Another example shows that despite knowledge of failures and deficiencies in

claims due to up-coding, Kaiser took no corrective action to report and return identified

overpayments.

       138.     In fact, Relator’s efforts to resolve those issues were met with extreme hostility by

one of his superiors, Laurel Sutcliffe, Director of the National Compliance Office.

       139.     Relator began reporting to Ms. Sutcliffe in July 2016. Ms. Janiga stepped away

from her duties as Relator’s direct supervisor and Ms. Sutcliffe began supervising Relator. Ms.

Sutcliffe was a key Kaiser figure who actively tried to prevent Relator from further investigating

potentially overpayments, and who prevented him from performing his job in compliance. Like

Ms. Janiga, Ms. Sutcliffe was not entirely familiar with claims operations.

       140.     CMS defines an overpayment in the same way as defined in the ACA, which

refers to “any funds that a person receives or retains [under Medicare or Medicaid programs] to

which the person, after applicable reconciliation, is not entitled.” 42 U.S.C. §1320a–7K(d)(4)(B).

CMS also provides examples of common types of overpayments, which includes payments in

excess of the allowable amount for an identified covered service (e.g., due to upcoding or

miscoding).



                                                    31
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 32 of 117


       141.    As it applies to situations that trigger upcoding, new patient visits generally

require more time than follow-up visits for established patients. Thus, Medicare pays codes for

new patients at higher reimbursements rated than codes for established patients. CMS, Avoiding

Medicare Fraud & Abuse: A Roadmap For Physicians, ICN 905645 (November 2017) available

at: https://www.cms.gov/Outreach-and-Education/Medicare-Learning-Network-

MLN/MLNProducts/Downloads/Avoiding_Medicare_FandA_Physicians_FactSheet_905645.pdf

       142.    Here, Kaiser engaged in upcoding by, instead of billing for an established patient

follow-up visit, using a higher-level code that correlates with a new patient office visit.

       143.    On October 12, 2016, Relator submitted a request to Kaiser’s data analytics team,

Mr. Loden and Sean Kelly, Senior IT Compliance Consultant, to identify instances of where the

“initial procedure” was done more than once for a single member. Relator wanted to know if

Kaiser was overbilling Medicare by billing for a new patient office visit every time a patient

went into the doctor’s office, even though the patient was coming back for a follow-up visit.

       144.    Relator shared his plans to do so with Andrea Allmon, Senior Director of Product

Management at vendor FICO, and asked for guidance on how to investigate and review the

claims spectrum associated with this particular matter. In an email response to Relator, dated

October 12, 2016, Ms. Allmon advised Relator to “search for the word ‘initial’” and that “there

are many pairs where there is ‘initial’ and ‘subsequent’”:




                                                 32
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 33 of 117




       145.    In her response, Ms. Allmon added that while there could be scenarios where

more than one new patient visit could be appropriate, Relator’s claims data investigation was a

“great project” and that “it [would] pay off,” implying that Relator’s efforts would be helpful for

Kaiser’s claims cost containment directive in the claims and billing regime.

       146.    Utilizing the FICO tool, Relator directed a limited initial review - of just one out

of the 160 “initial procedure” codes - code 99306, for one of the regions – Northwest Region.

       147.    Relator identified $380,000 in overpayments associated with code 99306 for the

Northwest Region and immediately shared his findings with the Northwest Region. In the

October 19, 2016 email, with the subject line, “Potential Overpayments in NW Region” to Judy

                                                33
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 34 of 117


Lee Warford, Coding Consultant, and Timothy Molloy, Northwest Regional Compliance

Manager Investigations and Training, Relator shared a list of instances “using multiple initial

99306 codes, which should likely have been billed as subsequent codes … .”

           148.   After notifying the Northwest Region, he briefed Ms. Sutcliffe of his findings,

emphasizing that the identified overpayment amounts was limited to one code and one region,

and that there would be more overpayments in other associated codes at the other regional

offices.

           149.   Instead of promptly reporting the identified overpayments and running a similar

review of all other regions and all other billing codes, Kaiser avoided its obligation and Ms.

Sutcliffe verbally criticized Relator for performing the investigation and sharing the results of the

claims data review with the regional office without her prior approval.

           150.   In an intentional refusal to investigate and an active campaign to obstruct Relator

from investigating overpayments, Ms. Sutcliffe told Relator that he was forbidden from further

looking into code 99306, or any other codes for other regional offices.

           151.   In response to Ms. Sutcliffe’s hostile receipt of his findings during their meeting,

Relator sent Ms. Sutcliffe a list of the overpayments he had already sent to Tim and Judy.

           152.   Though Relator was obligated to notify his superiors and regional offices of his

findings, Ms. Sutcliffe was angered by his reports and prevented him from making further

inquiries or reports. She actively shut down further investigation into claims overpayments.

           153.   Ms. Sutcliffe did not follow-up with Relator’s analysis or discuss the matter

further with other senior level staff, let alone report and refund the government within the

mandated timeframe. Kaiser again failed to meet its legal obligations.




                                                   34
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 35 of 117


       154.      In short, Defendants’ motive and intent to dismiss fraudulent claims and prevent

detection of overpayments were apparent, as indicated by negative responses and open hostility

from various Kaiser senior staff to Relator’s notification of massive claims overpayments and

systemic failures.

Overpayments Due to Overbilling of Diabetic Test Strips

       155.      In another representative exmpale, overpayments also resulted from unusually

high billing for multiple diabetic test strips (DTS) claims submitted for the same member by the

same supplier.

       156.      According to CMS, suppliers that bill for extremely high amounts of DTS warrant

further scrutiny.

       157.      Medicare covers different amounts of DTS depending on a member’s medical

condition. Specifically, Medicare covers up to 100 DTS (i.e., 2 units) every month for insulin-

dependent beneficiaries and every 3 months for non-insulin-dependent beneficiaries. Medicare

allows additional DTS only if deemed medically necessary and documented in physician records.

       158.      In 2014, Kaiser conducted a review of DTS claims for all the regional offices, in

which Regional Compliance with Area Compliance officers were tasked with reviewing

utilization with physicians and pharmacists.

       159.      In monitoring DTS for overutilization, Kaiser learned that alarming quantities of

DTS, in excess of Medicare utilization guidelines, were being prescribed to members. A majority

of those claims had no physician documentation determining medical necessity for additional

DTS. Moreover, most of the physicians claimed to not know how the beneficiaries had obtained

such high quantities of DTS.




                                                 35
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 36 of 117


       160.    The onus was on Kaiser to develop and implement policies and procedures set

forth by CMS and designed to monitor and track DTS claims that exceeded Medicare thresholds.

       161.    However, the regional compliance offices did not have a proper auditing process

to catch billing errors associated with DTS claims to ensure that those claims were being handled

properly, pursuant to CMS rules and regulations.

       162.    Instead, after identifying the suspiciously high number of DTS and noting the lack

of proper documentation, Kaiser nevertheless intentionally allowed these tainted claims to

continue to be submitted to the government, taking necessary corrective steps, and without

implementing any proper compliance measures to verify errors and inaccuracies in DTS claims.

       163.    Such overbilling of DTS per member also caused massive overpayments that

were never disclosed and reported to the government, let alone refunded.

       164.    On the issue of overpayments associated with DTS, Relator provided a detailed

compilation of claims data results for the Northern California regional office, which was

prepared by Sue Preston, National Director, Enterprise Regional Compliance at Kaiser, for the

purposes of including the information in Kaiser’s December 2014 National Fraud Control

Program Board Report.

       165.    The final Board Report shared the method of how the DTS claims review was

conducted and applauded several accomplishments with their approach for mitigating the risks

involved with DTS claims. Below is a slide from the Board Report, showing how the review was

conducted.




                                               36
        Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 37 of 117




          166.    The last step to the review indicated that “[c]ases are handled locally or referred

to investigations.”

          167.    However, notably absent are steps addressing any corrective action, self-

disclosure and refund to the government. This was because DTS claim overpayments were not

disclosed to the government or corrected. Selective identification was the first and last step.

There was no follow-up with the overpayments identified from the Northern California region.

          168.    The chart 1 below indicates high numbers of diabetes test strips prescribed to each

member. For example, Member C.P. was prescribed 18,800 strips within a span of 11 months,

totaling an unreasonable and medically unnecessary number of 1,709 strips per month, when

only 100 strips per month are permitted per Medicare.




1
    To protect patient confidentiality, no patient names or full dates of birth are used herein.
                                                    37
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 38 of 117




       169.    Kaiser’s failure to follow up with member prescriptions for DTS claims caused

another stream of unlawful transactions. Members who obtained a surplus of diabetic test strips,

as a result of the overbilling and refusal of Kaiser to correct the issue, were then selling their

overabundance of supplies on Ebay and other similar web sites, substantially profiting from

those sales.

       170.    Kaiser was fully aware of this secondary market but did not correct the

overbilling and prevent the resale of the DTS strips on the secondary market by its members.

Instead, it continued.

       171.    It is unlawful to resell diabetic test strips acquired through Medicare and

Medicaid. Kaiser’s practice of overbilling and refusal to take corrective measures and notify the

government caused and perpetuated the unlawful transactions.

       172.    The aforementioned examples illustrate only the representative incidents that

occurred in some of the regional offices. There are millions of false claims that were submitted

to CMS during the relevant period that were intentionally not investigated as overpayments,

which were unlawfully retained, never reported and repaid to the government.

       173.    Kaiser’s motive and intent to retain overpayments were evident in its actions

including improperly utilizing claims fraud review tools to minimize detection of errors and


                                                  38
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 39 of 117


anomalies, prioritizing financial relationships with external provider contracts, rather than

providing accurate and prompt compliance directives to those providers to submit proper and

accurate claims, and ignoring recommendations from outside compliance consultants to enforce

mechanisms to address overpayments.

                 (a) Improper use of claims auditing tools developed by McKesson and Verisk

       174.      One way in which Defendants actively allow overbillings and permit them to

reoccur, which led to unreported and unrecovered overpayments, was by intentionally turning on

only some of the available and purchased claims review tools and turning off the rest of the

equally necessary tools so as to decrease the likelihood of detection.

       175.      At best, Kaiser uses them at minimum capacity so as to avoid finding massive

overpayments. Kaiser engaged in such practices to decrease the chances of catching claims errors

and anomalies.

       176.      In an effort to appear facially compliant, Kaiser contracts with various data

analytics vendors to perform claims review of Kaiser’s outside claims for each regional office.

Typically, the vendors provide software applications that perform various types of reviews,

detecting claims that are incorrectly billed or coded outside of an established payment, medical

or contract policy; intentionally manipulated claims that technically fall within plan rules; and

derived from administrative costs associated with inefficient manual processes.

       177.      McKesson and Verisk are notable key vendors that contracted, and still continue

to contract, with Kaiser to perform claims data review, purportedly in efforts to monitor and

detect potential overpayments and other fraud.




                                                  39
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 40 of 117


        178.    McKesson offers a rules-driven auditing process, utilizing a software called

ClaimsXten to provide Kaiser with a robust set of rules which, if used properly, detects abusive

billing and prevent wasteful payments.

        179.    A few, select code auditing rules that ClaimsXten offers to Kaiser are highlighted

below in an internal document entitled, “Summary of the ClaimsXten Rules.” This document

lists 54 edit rules:




                                                40
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 41 of 117


       180.    McKesson and its ClaimsXten Rules were put in place to help Kaiser monitor and

detect problematic claim payments before they go out the door and to reduce any additional

expense.

       181.    If properly used, Kaiser would have been able to do just that. It was not.

       182.    Relator discovered that Kaiser improperly utilized the ClaimsXten Rules by

intentionally turning on less than half of the available edit rules (25 out of 54), so that errors

would go undetected, and Kaiser would continue overbilling the government.

       183.    The compliance office was under the assumption that McKesson and Verisk were

providing duplicative claims edits. Thus, the compliance office initiated a project to perform an

in-depth analysis comparing the two claims review tools, to see if they were using the same

metrics to track claims and if so, whether it was necessary and cost-effective to continue utilizing

both programs at Kaiser.

       184.    This was an initiative directed by Compliance Office management working in

conjunction with Claims Cost Containment Administration at Kaiser - Sean Killeen, Executive

Director, and Alice Stolz, Claims Edit/COB Specialist – both senior level members of the Claims

Cost Containment Administration.

       185.    The purpose of the analysis was to figure out if Kaiser really needed the tools

provided by both McKesson and Verisk, from a cost reduction point of view.

       186.    However, as a result of comparing Verisk and ClaimsXten editing functionalities,

Relator identified massive overpayments in the Georgia region, discussed in detail, supra 29-31

       187.    The compliance team’s findings were consistent with a presentation that discussed

Kaiser’s plan to implement an uniform claims platform (Tapestry), prepared by Ms. Stolz. The

first slide, titled “Comparison of Verisk Rules and ClaimsXten Rules” shows some of the rules



                                                  41
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 42 of 117


active in Georgia that were not activated in the ClaimsXten Rules, indicating that both Verisk

and ClaimsXten were necessary to review external claims.




        188.    The two slides below, also titled “Comparison of Verisk Rules and ClaimsXten

Rules,” indicate the different reporting capabilities between Verisk Rules (left) and the

ClaimsXten Rules (right). Both capture different claims edits and the chart also shows that

ClaimsXten Rules use more modifiers than Verisk, confirming the need to utilize both programs

– at full capability -- as platforms for detecting fraud.




                                                  42
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 43 of 117




       189.    Despite the findings, Kaiser did nothing to comply with the law relating to

overpayments. Kaiser was only interested in cost savings and maintaining its provider network.

               (b) Relationship With External Providers

       190.    Kaiser also failed to meet monitoring and supervisory obligations as a Medicare

Advantage plan participant, failing to ferret out and take corrective action against providers that

intentionally failed to report and recover identified overpayments.




                                                 43
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 44 of 117


        191.    CMS provides strict requirements governing MA plans’ contractual relationship

with external providers, affiliates, vendors, and other entities (also known as First Tier,

Downstream, and Related Entities (FDRs), which are defined by CMS as any party that enters

into a written arrangement with a Medicare Advantage organization to provide certain healthcare

services) that the MA plan will rely upon to provide services to the members of the MA plan.

        192.    Pursuant to federal laws and CMS regulations, MA plans have the obligation to

take responsibility for administering their MA plans, including truthful and accurate monitoring

and oversight of all delegated functions to FDRs, comprised of the following duties and

responsibilities:

        •   Sponsor must have a system in place to monitor FDRs per 42 C.F.R. §§ 422.503;
            422.504; 423.505;
        •   Plan must have training and education for all employees and management of all FTRs
            per 42 C.F.R. § 422.503(b)(4)(C)(1);
        •   Plan must have established, effective lines of communication between all entities to
            report compliance issues per 42 C.F.R. § 422.503(b)(4)(D);
        •   Compliance must not be delegated per 42 C.F.R. § 422.503(b)(4)(vi); 42 C.F.R.
            422.504(i)(1);
        •   The Plan must maintain and have “well publicized disciplinary standards” to
            “encourage the good faith participation in the compliance program” per 42 C.F.R. §
            422.503(b)(4)(E); and
        •   The Plan must have a system for “promptly responding to compliance issues as they
            are raised, investigating potential compliance problems as identified in the course of
            self-evaluations and audits, correcting such problems promptly and thoroughly to
            reduce the potential for recurrence, and ensure ongoing compliance with CMS
            requirements” per 42 C.F.R. § 422.503(b)(4)(G).

        193.    CMS also provides that corrective actions, including performing a root cause

analysis, must be designed to correct the underlying problem. The corrective action must be

tailored to address the particular fraud, problem or deficiency identified, and must include

timeframes for specific achievements. See 42 C.F.R. § 422.504(i)(1).

        194.    In doing so, the plan sponsor must ensure that FDRs correct deficiencies and

provide documentation of all identified deficiencies and corrective actions taken. Id.

                                                 44
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 45 of 117


       195.    Kaiser contracts with the Permanente Groups, which subcontract with Easterseals,

to provide health care services for members diagnosed with autism. Although Easterseals

directly submits the claims for payments to the government, Kaiser continues to be responsible

for both Permanente and Easterseals’ compliance with the requirements pursuant to the federal

statute and applicable provisions implied in their contract.

       196.    However, Kaiser fails to perform the most basic functions of an MA plan, failing

to ensure that Easterseals properly identifies overpayments and takes appropriate corrective

actions to follow-up, directly violating federal laws and CMS contractual provisions.

       197.    The “Easter Seals Statewide Contract” from 2013 included a compliance

provision that required FDRs like Easterseals (also known as downstream entity) “to comply

with all applicable Medicare laws and regulations (including without limitation those designed to

prevent or ameliorate fraud, waste, and abuse) …”




                                                 45
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 46 of 117




       198.    Part of maintaining compliant relationships with outsourced services require plan

sponsors, like Kaiser, to oversee procedures for auditing and reporting. In other words, an MA

plan like Kaiser is not a simple pass-through entity. Plan sponsors must undertake corrective

actions in response to potential noncompliance or potential fraud. 42 C.F.R. §§

422.503(b)(4)(vi)(G), 423.504(b)(4)(vi)(G).

       199.    Kaiser’s failure to properly oversee and monitor the operations of its external

providers caused Easterseals to continue overbilling Medicare, which Easterseals intentionally

never disclosed to the government or engaged in efforts to refund identified overpayments. Even

after identification of overpayments at those entities, Kaiser (and Easterseals) refused to correct

those issues, resulting in similar, repeated billing and claims errors.

       200.    In March 2013, the Southern California Permanente Medical Group (SCPMG)

Internal Audit Unit conducted an external provider audit at the request of Blaine Yanabu,

Director of the SCPMG Internal Audit. The main objective of the audit was to determine billing

and claims payment accuracy for Easterseals.

       201.    This particular audit randomly selected thirty members for review. There were

116 claims billed to Easterseals at the amount of $158,630. Of those claims, SCPMG’s Medicare


                                                  46
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 47 of 117


Fraud Prevention Unit discovered significant billing errors by Easterseals that resulted in the

aggregate, an overpayment amount of $67,312.

       202.    Based on the audit and the medical records received from Easterseals, the audit

summary revealed a 50% billing error resulting in 40% claims payment inaccuracies.

       203.    A selection of a draft copy of an internal memorandum prepared by Luz

McCullough, SCPMG Internal Audit, who reported up to Mr. Yanabu, is provided below. The

memorandum summarized the audit, outlined potential reasons for claims errors, and listed

opportunities for improvement and areas for focus.

       204.    The outcome summary in the memorandum indicated that there was a “wide

variation of billing accuracy from member to member” reflected in the audit scores below, and

that “there [was] significant discrepancy in between the intensity of service provided to KP

members referred to Easterseals and the amount paid for the services billed.”




       205.    The memorandum also revealed Easterseals’ lack of ability to provide proof of

documentation of services provided. To this, Easterseals agreed and provided attestations that the




                                                47
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 48 of 117


records were missing. For example, 57% of the records requested were attested missing. The net

value of missing records was $35,865 in overpayments.

       206.    No follow-through or further audits were conducted after the memorandum was

provided to Mr. Yanabu. There was no corrective action taken to curb future overpayments.

Instead of promptly addressing any potential shortcomings, Kaiser did not correct any of the

major deficiencies associated with Easterseals for several years.

       207.    In fact, Kaiser repeatedly paid Easterseals additional funds to purportedly “fix”

the problem. Easterseals never fixed the problems and the same issues reoccurred.

       208.    The primary reason for Kaiser’s deliberate failure to ensure that KP and

Easterseals complied with CMS rules and regulations and failed to correct overpayments, was

because Kaiser solely prioritized maintaining the contractual relationship with Easterseals, in

which both Kaiser and Easterseals generated significant revenue.

       209.    In other words, the significant revenue that its partnership with Easterseals

brought to Kaiser was far too high for Kaiser to terminate its contract with problematic external

providers, or to even require strict compliance with Medicare rules. Kaiser wanted to avoid the

possibility of losing a provider.

       210.    Kaiser senior management knew about these problems, identified overpayments,

but failed to correct those overpayments, and allowed Easterseals to continue overbilling that

resulted in massive overpayments.

       211.    A few years later, as part of his initiatives to dig into overpayments, Relator asked

Ms. McCullough for the summary of the initial work Kaiser did with Easterseals.

       212.    He not only discovered that the last time Kaiser did an audit for Easterseals was

back in 2013 (when massive overpayments were found), based on the handful of claims they



                                                48
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 49 of 117


reviewed that year, but that upon reviewing other claims data review, the FICO tool was still

discovering similar claims errors and billing inaccuracies in 2015 and 2016. This is because they

had not been fixed.

       213.    In sum, there were numerous claims and providers that Verisk and FICO

identified as overpaid, but Kaiser did nothing to address the situation because it did not want to

upset Easterseals or cause any type of “provider abrasion.”

       214.    Rather than recouping money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.

               (c) Lack of Process to Identify, Investigate, Report, and Repay Overpayments

       215.    Kaiser lacked overall initiative to improve the monitoring and tracking of claims

review and facilitating corrective actions for fraud control at all the regional offices.

       216.    As a result, Kaiser Permanente of the Northwest suffered a compliance setback in

2010 when it agreed to pay $1.8 million to settle a False Claims Act case in connection with

Medicare billing errors between 2000 and 2004.

       217.    Kaiser-Hawaii, signed off by the Kaiser national Chief Compliance Officer, was

also under a Corporate Integrity Agreement (“CIA”) from 2005 through 2010. The CIA required

Kaiser-Hawaii to perform independent reviews aimed at assessing billing and coding practices.

The CIA also required Kaiser-Hawaii to “correct the problem, including preventing the

underlying problem and the [o]verpayment from recurring.”

       218.    The exact overpayment amounts did not have to be fully ascertained before

overpayment reporting was triggered under Kaiser’s CIA. Instead, “if not yet quantified, within

30 days after identification, Kaiser-Hawaii [could] notify the payor of its efforts to quantity the

[o]verpayment amount along with a schedule of when such work was expected to be completed.”



                                                  49
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 50 of 117


        219.      Though on clear notice of these failures, to the extent that Kaiser put into place

inquiries, reviews, and systems to identify, report, refund and correct overpayment in Hawaii,

Kaiser failed to roll out or nationalize those procedures to the rest of the company.

        220.      Instead, in spite of the CIA, there was no company-wide, active system to

identify, report and correct overpayments in any region from 2010 at least until Relator was

wrongfully terminated from Kaiser.

        221.      Since there was no such process in place, Kaiser had very few investigations

related to identified claim overpayments.

        222.      Though Kaiser conducted fraud, waste and abuse investigations, a miniscule

amount of these were related to claims since Kaiser did not want to upset its providers or, as it

said, to avoid “provider abrasion.” During the nine-year period from 2006-2014, there were a

total of 5,253 substantiated fraud, waste and abuse investigations, but only 2% of those were

claims related.

        223.      On one occasion, the Maryland Insurance Administration inquired into the

“unusually low” number of suspicious claims in 2015 and the non-existent suspicious claims

reported for 2014.

        224.      When the state agency inquired into why Kaiser’s Mid-Atlantic Region's 2014

annual report submission contained such low numbers of suspicious claims, Kaiser should have,

but did not, report or disclose to the state that the reason for the unusually low number was

because it had no process to fully identify, investigate, report and correct claims overpayments.

        225.      Given the misrepresentations, Kaiser’s cover-up and failure to disclose truthfully

to the government, the government was not on notice of the fraud until Relator’s disclosure

related to this case.



                                                   50
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 51 of 117


               (d) Failure to Enforce Compliance Mechanisms Recommended by Third Party
                   Compliance Consultants

       226.    Kaiser’s lack of initiative was also evident in Kaiser’s failure to adhere to the

recommendations of outside compliance consultants, hired to identify regulatory risk such as

overpayments, and enforcement of related compliance issues. The more Relator tried to steer

Kaiser in the direction of full compliance and disclosure, the more he was sidelined and closed

out from data and documents, which prevented the systemic operational and compliance

violations from being corrected going forward.

       227.    For example, as part of a strategic effort to appear compliant and interested in

identifying and fixing problems, Kaiser hired consultants Diversified Compliance Group (DCG).

       228.    DCG, a third-party consulting company, was hired to conduct compliance risk

assessments, interpret changing Medicare and Medicaid regulations and help Kaiser understand

the impacts of proposed and enacted legislation, and assist Kaiser’s compliance office with

controlling costs, and identifying and mitigating risks associated with the evolving rules and

regulations.

       229.    DCG conducted quarterly meetings with Kaiser to address challenges and

potential issues and prioritize the compliance department on the key activities and initiatives that

Kaiser should try to achieve and commit to promoting a culture of compliance for Kaiser and its

regional offices.

       230.    Despite the recommendations of the outside compliance consultants, hired to

identify overpayments and enforce related compliance issues, Kaiser failed to follow them,

demonstrating knowledge, willfulness, and clear motive and intent to conceal the fraud, which

became more evident to Relator towards the end of his tenure at Kaiser.




                                                 51
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 52 of 117


           231.   On February 2016, Relator attended one of the DCG quarterly meetings. DCG, as

always, suggested opportunities to create or enhance shared services across Kaiser’s compliance

program and realign the work streams where appropriate and establish and refine compliance

performance metrics for key lines of business and functions in operation at all the regional

offices.

           232.   Relator observed key players at Kaiser who attended the meeting, acknowledging

the information, but choosing to not do any follow-up on the matters that were being discussed

and the areas of vulnerability and liability that were identified by the consultant.

           233.   Relator’s findings of subsequent overpayments confirmed that Kaiser was not

taking the proper and necessary corrective action on these issues.

           234.   On November 10, 2016, Relator attended another DCG meeting. This particular

DCG presentation discussed how the recently-enacted CMS’ 60-Day Overpayment Rule could

impact the “return of overpayments.” A slide from DCG’s presentation indicates as such:




                                                 52
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 53 of 117




       235.    During the presentation, Relator noted several key issues that applied to Kaiser

and its current failures and noncompliance in relation to handling overpayments leading up to the

presentation, particular to the various claims data review Relator conducted earlier that year that

had not been followed up on, had not been reported, had not been refunded and had not been

corrected.

       236.    Mid-presentation, Relator sent Ms. Sutcliffe a Skype message requesting a

meeting to discuss his concerns and ways to adhere to the compliance requirements that DCG

was interpreting for Kaiser during the presentation. Relator knew that failing to consider and

implement DCG’s advice would be a critical risk for Kaiser’s role as a provider receiving

government funding for member care.

       237.    Ms. Sutcliffe responded that concerns about Kaiser’s ability to comply with the

60-Day Overpayment Rule were “not a priority” and that Kaiser needed to focus on “initiatives,”

implying that those initiatives did not involve complying with the rules and regulations that DCG

was interpreting for Kaiser’s operations of member care. A snapshot of the Skype message

between Relator and Ms. Sutcliffe on November 10, 2016 about the DCG presentation is

provided below.




                                                53
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 54 of 117




          238.   Ms. Sutcliffe actively prevented Relator from doing his job as a compliance

employee because she did not want Relator to fully uncover the failures and concealment at

Kaiser.

   B. Retaliation Against Relator and Wrongful Termination

          239.   As recounted above, after Ms. Okinaga left her position at Kaiser, multiple

operational and compliance issues became apparent.



                                                 54
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 55 of 117


       240.    Relator uncovered multiple instances of identified overpayments that were not

further investigated, were not disclosed, were not refunded and were not corrected. Rather than

act positively on the information given by Relator, Kaiser failed to take proper measures to

comply with rules, regulations and laws on overpayments.

       241.    Instead, the more Relator spoke up about Kaiser’s improper processes for

handling overpayments, and lack thereof, the more tension there was between Relator and his

superiors and direct retaliation, especially his direct supervisor, Ms. Sutcliffe.

       242.    There were several instances where Relator directly brought the overpayments

issue to Ms. Sutcliffe’s attention. On October 12, 2016, Relator approached Ms. Sutcliffe with

$380,000 of identified overpayments. As explained in detail, supra at 31-35, Relator had

investigated further into overpayments resulting from upcoding by billing for an established

patient follow-up visit, using a higher-level code that correlates with a comprehensive new

patient office visit. Relator’s analysis for just one procedure code of the total of 152 initial

procedure codes, identified roughly $380,000 in overpayments.

       243.    Ms. Sutcliffe did not question his findings. However, rather than acknowledge

Relator’s efforts and the associated cost savings, and proceed to disclose, refund and correct

systematic overpayments, Ms. Sutcliffe severely criticized him for performing such an analysis

without her prior approval. Ultimately, he was forbidden to look into the issue further.

       244.    Ms. Sutcliffe’s combative attitude created an impossible work environment for

Relator. For example, Relator became fearful of speaking up completely, let alone be able to

bring identified overpayments to the discussion table for fear of further retaliation.

       245.    Moreover, as of today, those massive overpayments that Relator identified for Ms.

Sutcliffe, have never been disclosed and repaid to the government.



                                                  55
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 56 of 117


       246.    After that incident, it was becoming evident that Ms. Sutcliffe had decided to

increase the intensity of her retaliation against the Relator. At various points in October 2016,

Ms. Sutcliffe increased adverse action when she denied Relator access to software tools

necessary for him to fully and properly perform his role and for Kaiser to attempt to correct its

severe compliance issues. Examples include the following:

       •       October 15, 2016: Ms. Sutcliffe denied Relator’s request for access to the
       Claims Data Warehouse (CDW), Kaiser’s internal data repository system to
       collect and analyze claims information. Relator was looking to review some of the
       CDW data, specifically for his ongoing triage of FICO-identified providers.

       •       October 16, 2016: Ms. Sutcliffe denied Relator’s request for access to
       Kaiser Permanente Health Connect (KPHC), Kaiser’s internal electronic health
       record database system. Similar to his needs for CDW access, Relator was also
       looking to review some of the KPHC claims data, specifically for his ongoing
       triage of FICO-identified providers.

       •      October 17, 2016: Ms. Sutcliffe pushed off, and ultimately never followed
       up with, Relator’s request for access to the Member Complaint’s database system.
       She told Relator that she needed to discuss with Ms. Janiga first, but never
       approved this request.

       247.    In sum, Relator was denied access to every data repository necessary to perform

his compliance job. Given that he had never had any problems with access during his long career

at Kaiser, and these tools were necessary for his job, by refusing to allow him access, Kaiser

actively stopped or prevented Relator from being able to perform his regular job.

       248.    This was done in retaliation for his persistent investigations, finding and

recommendations on claims overpayments.

       249.    Ms. Sutcliffe’s denial of Relator’s access was meant to be punitive and to sideline

the Relator. Moreover, it was also a stripping of his duties and responsibilities even though

claims data review was the central role assigned to Relator on the compliance team.




                                                 56
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 57 of 117


         250.   As he had done throughout his long career, Relator performed his duties

proficiently at Kaiser.

         251.   But as soon as Ms. Sutcliffe was notified that Relator was conducting in-depth

claims data review and had identified $380,000 in overpayments, Relator was placed on a

Performance Improvement Plan (PIP). The PIP noted four areas of improvement –

communication; develop skills; time management and results; and strategy and relationship

building.

         252.   Ms. Sutcliffe subsequently used the Skype message conversation on November

10, 2016 (during which Relator suggested Kaiser was not in compliance), supra at 52-54, as an

example of how Relator failed to “stay focused” and added it as one of the reasons for placing

him on a PIP.

         253.   Although Relator had a strong speculation that he had been placed on a PIP

because he had spoken up about massive overpayments and refused to drop the issue, Relator

made every effort to demonstrate objective and measurable improvement in each of the four

areas.

         254.   Ms. Sutcliffe’s deliberate retaliatory actions continued throughout November and

December 2016. Furthermore, Relator’s repeated requests for software and tools necessary to

perform his job were rejected, ignored, and rebuffed.

         255.   The tension between Relator and Ms. Sutcliffe hit its peak in early December,

when Ms. Sutcliffe severely limited Relator’s communication with all Kaiser employees,

including those outside the office and off the clock.

         256.   On one occasion, Ms. Sutcliffe forbid Relator from holding any meetings with

anyone at Kaiser that was above her level, without prior, express approval from Ms. Sutcliffe.



                                                57
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 58 of 117


       257.    On November 2016, Relator had coffee with Rob Belch, Senior Vice President,

Internal Audit Services at Kaiser, who was also a social friend. While walking back to Mr.

Belch’s office, Mr. Belch introduced him to Derric Gregory, a new member of Mr. Belch’s team,

covering the MSSA area, including claims.

       258.    When Relator returned to his desk, he circulated an email introduction for Mr.

Gregory and Ms. Sutcliffe. Mr. Gregory had requested an introduction, in order for the

compliance office and the MSSA office to establish a relationship and seek opportunities for

everyone to work together in the future.




       259.    After circulating the email, Relator sent a side note to Ms. Sutcliffe, emphasizing

that he “was just having coffee with Rob, as a friend” and that he “didn’t reach out to [Mr.

Belch] to make this connection.” Relator’s initiative in trying to foster and establish new

business relationships for the compliance team was evident and he also engaged in efforts to




                                                58
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 59 of 117


update Ms. Sutcliffe on the status of all of his communications, as indicated in the email to Ms.

Sutcliffe below.




       260.    Ms. Sutcliffe told Relator that “even if this conversation was [a] just friends

meeting, [Relator] should have disengaged when it came to business….”




       261.    This directive from Ms. Sutcliffe restricted Relator’s access to communicating

with key people at Kaiser. It also purposefully disincentivized internal complaints and


                                                59
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 60 of 117


whistleblowing. In addition, Relator’s situation also directly hindered him from accomplishing

one of the PIP objectives of building relationships with others.

       262.    Ms. Sutcliffe further retaliated after she was informed that Relator was conducting

data analytics review in November, by reinforcing her instructions to forbid Relator from

communicating with other employees, via phone, instant messaging, and Skype. Instead, Relator

was told to use email communication only, and that he was required to copy Ms. Sutcliffe on

every one of his incoming and outgoing emails.

       263.    Despite failure of management to follow up on identified overpayments and take

corrective action, and despite being chastised and retaliated against for highlighting significant

overpayments, Relator went well above the requirements of his position, over substantive

resistance and delay from Kaiser’s senior compliance management. Relator continued to inquire

into and identify overpayments.

       264.    There were several times when Relator advised his superiors that Kaiser was not

meeting, but was violating, the 60-Day Overpayment Rule requirements. At least one of those

times was in writing to Ms. Sutcliffe during or immediately following a DCG presentation on the

60-Day Overpayment Rule.

       265.    As indicated in the string of emails provided below, dating back to November 3,

2016, Relator was leading a claims review project “to do some data analytics on pharmacy

claims” and was working with Gloria Napue, Senior Claims Operations Manager at Kaiser

Permanent Insurance Company (KPIC) and Remedios P. Osorio, who worked in Regulatory

Strategy & Contracts at KPIC.




                                                 60
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 61 of 117




       266.    During the process, Relator reached out to Derek Ho, via instant messaging (IBM

Sametime) to confirm information that Relator obtained from KPIC employees. Relator was

working collaboratively to identify any potential issues or overpayments in the pharmacy claims

regime.

       267.    Given that he was on a PIP, Relator forwarded his conversation with Mr. Ho via

instant messaging to Ms. Sutcliffe, in making an effort to communicate the status of his project




                                               61
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 62 of 117


to Ms. Sutcliffe. In the subject line, Relator informed Ms. Sutcliffe that he was trying “to be

more efficient” and looped her in on the working process.




       268.    Ignoring his efforts to do so, Ms. Sutcliffe immediately restricted Relator to

communicating only via email, forbid him from talking to other employees in person, phone, or

instant messaging, because she did not want Relator to continue to conduct the data analytics, for

fear of identifying overpayments.




                                                 62
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 63 of 117


       269.    In sum, despite Relator’s suggestions and continuous recommendations to take

proper measures to comply with stringent billing methods applicable to Medicare and Medicaid

claims, the more Relator tried to address issues and recommend corrective actions, the more

Relator was sidelined, refused access to personnel, software and tools, severely limited in

communications, and excluded from access to his duties.

       270.    Moreover, because Relator was one of the few that spoke out about Kaiser’s

improper processes for handling overpayments, and lack thereof, Relator was openly stripped of

his duties and responsibilities, as well as opportunities to build and maintain relationship with

Kaiser employees, which was a big part of integrating various sectors of Kaiser that dealt with

claims and/or claims data review. He was basically stripped of his ability to perform many of his

core duties.

       271.    On December 13, 2016, Relator met with Ms. Janiga, summarizing the retaliation

he had received from Ms. Sutcliffe, due to his raising overpayments and claims compliance

issues. Ms. Janiga failed to take any action to address Relator’s situation.

       272.    On December 23, 2016, Relator also requested a meeting with Jacqueline

Thomas, HR. He had planned to complain about his harassing environment as a result of

bringing unwelcomed compliance issues to light and not letting them go. The meeting schedule

was adjusted several times and ultimately, the meeting never happened.

       273.     Instead, mere days later, on January 5, 2017, Relator was notified that his

employment with Kaiser was terminated. Ms. Sutcliffe inaccurately stated in Relator’s

Termination Memo that Relator did not maintain “consistent and satisfactory performance” as

one of the reasons for termination, when in fact, that was not true.




                                                 63
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 64 of 117


       274.    In fact, since Relator’s start date at Kaiser in 2008, he had received numerous

performance reviews, which were consistently “successful” and “excellent.” Between 2012 and

2016, he performed exceedingly. It was not until Relator made his first presentation on

overpayments and Ms. Sutcliffe came into the picture in 2016, that he received his first, below-

level “performance needs improvement” performance review. Ms. Sutcliffe did not provide any

reasons or substantive feedback for the sudden, low grade.

       275.    Ms. Sutcliffe spearheaded goals to purposefully take multiple actions to render

Relator incapable of performing the compliance job for which he was hired. In spite of all of this,

he went above and beyond to continue to try to perform his work.

       276.    Meanwhile, Relator continued to be sidelined and closed out from critical data

and personnel, which prevented the systemic operational and compliance violations to be

corrected going forward.

       277.    The False Claims Act, 31 U.S.C. § 3730 (h), prohibits the discharge, demotion,

suspension, threatening, harassment or other discrimination against an employee because of any

lawful act done by the employee on behalf of the employee or others in furtherance of an action

under the FCA.

       278.    Relator engaged in protected activity when he voluntarily ran reviews and

investigations into overpayments that had never been run before and that his superiors told him

not to focus on.

       279.    He engaged in protected activity when he put into writing to his boss that Kaiser

was not in compliance with the 60-Day Overpayment Rule.




                                                64
       Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 65 of 117


        280.    He also engaged in protected activity when he continued to inquire and

investigate overpayments despite being chastised for doing so and told not to inquire into

overpayments.

        281.    He further engaged in protected activity when he advised his next level supervisor

about the retaliation he had been experiencing under Ms. Sutcliff.

        282.    Kaiser violated Relator's rights pursuant to 31 U.S.C. § 3730(h) by retaliating

against him for lawful acts done by him in furtherance of efforts to stop one or more violations

alleged in this action. Defendant knew of Relator’s protected activity as he had reported his

findings to his superiors.

        283.    As a result of Defendants' actions, Relator has suffered damages in an amount to

be shown at trial, including but not limited to statutory damages, loss of pay, interest, attorney's

fees, front pay, reinstatement, and make whole damages.

                                             COUNT 1
                                         False Claims Act
                                     31 U.S.C. §§ 3729(a)(1)(A)
                                          (All Defendants)

        284.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        285.    This is a claim brought by Relator and the United States to recover treble

damages, civil penalties and the fees and cost of this action, under the False Claims Act, 31

U.S.C. §§ 3729-3733, as amended, Pub. L. 99-562, 100 Stat. 3153 (1986) (the “FCA”), arising

from the Defendants’ violations of the False Claims Act, 31 U.S.C. §§ 3729-3733 et seq.

286.    The Federal False Claims Act, 31 U.S.C.§ 3729(a)(l)(A), provides that any person who:

        (a)(1)(A) knowingly presents, or causes to be presented, a false or fraudulent
        claim for payment or approval ... is liable to the United States Government for
        any civil penalty of not less than $5,500 and not more than $11,000 [occurred

                                                 65
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 66 of 117


       after September 29, 1999 but before November 2, 2015, and no less than $10,957
       and not more than $21,916] for each violation of the FCA, … plus 3 times the
       amount of damages which the Government sustains because of the act of that
       person.

   31 U.S.C. § 3729.

       289.    Defendants Kaiser and KP knowingly presented and/or caused to be presented

false or fraudulent claims for payment, failing to identify and/or self-disclose identified

overpayments to the government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       290.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       291.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

mechanisms, lack of transparency with regional offices on implementing corrective actions for

identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled.

       292.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       293.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

                                                 66
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 67 of 117


refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       294.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of

dollars in profit by submitting false claims, and unlawfully retaining overpayments from those

false and fraudulent claims that should have been paid back. In doing so, Kaiser repeatedly

violated the law in various ways described herein.

       295.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.

       296.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.

       297.    In addition, Defendant Easterseals knowingly presented and/or caused to be

presented false or fraudulent claims for payment, further failing to identify and/or self-disclose

identified overpayments to the government within sixty (60) days, as mandated by federal statute

and agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.




                                                 67
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 68 of 117


        298.   There were numerous false claims intentionally submitted by Easterseals that

were overpaid, but Kaiser and KP did nothing to address the situation because it did not want to

upset Easterseals or cause any type of provider abrasion. Easterseals also did nothing to report

and repay the overpayments to the government. Instead, Easterseals continued to knowingly and

intentionally submit false claims for payment.

        299.   Rather than recoup money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.

        300.   For those claims that Kaiser, KP, and Easterseals submitted or caused to be

submitted, it was foreseeable, and in fact the intended result, that those claims would be

submitted. Further, at all times relevant to this herein, Defendants acted with the requisite

scienter.

        301.   The United States was unaware of the fraud and fraudulent schemes detailed

herein and but for this disclosure, would not have discovered it, the mechanisms being used to

perpetrate and mask the fraud, and the true breadth and scope of the fraud.

        302.   The United States and the Government payors would not have paid the claims if

they had known the claims were false because compliance with Medicare and Medicaid is a

statutory condition of payment.

        303.   As a result of these false or fraudulent claims submitted or caused to be submitted

by Defendants, the United States Treasury, through Medicare, Medicaid and other federal health

care programs’ payments of these claims, has suffered damage in an amount to be determined at

trial, believed to be hundreds of millions of dollars, plus a civil penalty for each such false claim

presented or caused to be presented by Defendants.

                                                COUNT 2
                                             False Claims Act

                                                 68
       Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 69 of 117


                                         31 U.S.C. §§ 3729(a)(1)(B)
                                               (All Defendants)

        304.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        305.    This is a claim brought by Relator and the United States to recover treble

damages, civil penalties and the fees and cost of this action, under the False Claims Act, 31

U.S.C. §§ 3729-3733, as amended, Pub. L. 99-562, 100 Stat. 3153 (1986) (the “FCA”), arising

from the Defendants’ violations of the False Claims Act, 31 U.S.C. §§ 3729-3733 et seq.

        306.    The Federal False Claims Act, 31 U.S.C. § 3729(a)(l)(B) provides that any person

who:

        (a)(1)(B) knowingly makes, uses, or causes to be made or used, a false record or
        statement material to a false or fraudulent claim ... is liable to the United States
        Government for any civil penalty of not less than $5,500 and not more than
        $11,000 [occurred after September 29, 1999 but before November 2, 2015, and no
        less than $10,957 and not more than $21,916] for each violation of the FCA, …
        plus 3 times the amount of damages which the Government sustains because of
        the act of that person.

31 U.S.C. § 3729.

        307.    Defendants Kaiser and KP knowingly made, used, or caused to be made or used

false records or statements material to a false or fraudulent claim to the United States

Government through the entities administering government funds pursuant to the Medicare

program, further failing to identify and/or self-disclose identified overpayments to the

government within sixty (60) days, as mandated by federal statute and agency rules and

regulations applicable to health care providers that receive funding from Medicare and Medicaid

programs.

        308.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

                                                 69
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 70 of 117


overpayments that are identified, resulting in massive overpayments. In doing, Kaiser made and

used false records or statements material to a false or fraudulent claim. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       309.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

mechanisms, lack of transparency with regional offices on implementing corrective actions for

identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled and

should have timely returned.

       310.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       311.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       312.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, presenting false records and statements associated with the false claims, mostly to

deter questions from the government, while internally collecting millions of dollars in profit by

unlawfully retaining overpayments that should have been paid back. In doing so, Kaiser

repeatedly violated the law in various ways described herein.



                                                 70
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 71 of 117


       313.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.

       314.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.

       315.    In addition, Defendant Easterseals knowingly and intentionally submitted false

records and statements in order to submit false or fraudulent claims for payment, further failing

to identify and/or self-disclose identified overpayments to the government within sixty (60) days,

as mandated by federal statute and agency rules and regulations applicable to health care

providers that receive funding from Medicare and Medicaid programs.

       316.    There were numerous false claims intentionally submitted by Easterseals that

were overpaid, but Kaiser and KP did nothing to address the situation because it did not want to

upset Easterseals or cause any type of provider abrasion. Easterseals also did nothing to report

and repay the overpayments to the government. Instead, Easterseals continued to present false

reports and statements material to submitting false claims for payment.

       317.    Rather than recoup money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.

       318.    For those records and statements that Kaiser, KP, and Easterseals submitted or

caused to be submitted, it was foreseeable, and in fact the intended result, that those claims



                                                 71
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 72 of 117


would be submitted. Further, at all times relevant to this herein, Defendants acted with the

requisite scienter.

        319.    In reliance on the false and fraudulent records presented or caused to be presented

by the Defendants, the United States authorized payments to be made which greatly enriched the

Defendants and which damaged the United States Government.

        320.    The United States was unaware of the fraud and fraudulent schemes detailed

herein and but for this disclosure, would not have discovered it, the mechanisms being used to

perpetrate and mask the fraud, and the true breadth and scope of the fraud.

        321.    The United States and the Government payors would not have paid the claims if

they had known that records and statements associated with the claims were false because

compliance with Medicare and Medicaid is a statutory condition of payment.

        322.    As a result of Defendants’ fraudulent course of conduct, with actual knowledge of

falsity and/or in deliberate ignorance or reckless disregard that such records, statements, and

representations were false, Defendants made, used, or caused to be made or used, false records or

statements material to a false or fraudulent claim to the government for the Medicare program

and Medicare made payments to Defendants and suffered damages. The United States

Government is entitled to full recovery of the amount paid by the Medicare program for the false

or fraudulent records or statements submitted by Defendants.

        323.    Defendants’ false representations, statements and records, caused the government,

through its proxies under the Medicare program, to make payments to Defendants.

        324.    As stated in the preceding paragraphs be submitted by Defendants, the United

States Treasury, through Medicare, Medicaid and other federal health care programs’ payments

of these claims, has suffered damage in an amount to be determined at trial, believed to be



                                                72
       Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 73 of 117


hundreds of millions of dollars, plus a civil penalty for each such false record and/or statement

made or used or caused to be made or used by Defendants.

                                               COUNT 3
                                         False Claims Act
                                     31 U.S.C. §§ 3729(a)(1)(C)
                                    (Defendants Kaiser and KP)

        325.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        326.    This is a claim brought by Relator and the United States to recover treble

damages, civil penalties and the fees and cost of this action, under the False Claims Act, 31

U.S.C. §§ 3729-3733, as amended, Pub. L. 99-562, 100 Stat. 3153 (1986) (the “FCA”), arising

from the Defendants’ violations of the False Claims Act, 31 U.S.C. §§ 3729-3733 et seq.

        327.    The Federal False Claims Act, 31 U.S.C. § 3729(a)(l)(C) provides that any person

who:

        (a)(1)(C) conspires to commit a violation of [false claims 31 U.S.C. § 3729(a)(1)(A);
        false statements 31 U.S.C. § 3729(a)(1)(B); and 31 U.S.C. § 3729(a)(1)(G)] … is liable to
        the United States Government for any civil penalty of not less than $5,500 and not more
        than $11,000 [occurred after September 29, 1999 but before November 2, 2015, and no
        less than $10,957 and not more than $21,916] for each violation of the FCA, … plus 3
        times the amount of damages which the Government sustains because of the act of that
        person.

31 U.S.C. § 3729.

        328.    Kaiser and KP worked in concert, conspiring with one another to participate in a

fraudulent scheme to defraud the government by failing to identify and/or self-disclose identified

overpayments to the Government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.



                                                73
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 74 of 117


       329.     Kaiser and KP, collectively, knew, intended and worked in concert to violate

CMS regulations and governing laws, to deceive the Medicare program and to obtain and keep

funds to which they are not entitled and should have returned. As described herein, in order to

intentionally conceal identified overpayments from the government and purposefully fail to fully

identify all claim overpayments or investigate potential claim overpayments that are identified,

Kaiser and KP conspired to submit and continued to submit false or fraudulent claims to the

Medicare program, causing the Government to pay for claims inundated with false reports and

statements.

       287.     As a result of Kaiser and KP’s wrongdoing and improper conduct, Medicare made

payments to Kaiser and KP based upon false and fraudulent claims. Despite Relator’s repeated

efforts to put Kaiser and KP on notice of the overpayments that he identified and take corrective

steps to not only refund, but to correct clear weaknesses in order to avoid certain future

overpayments, Kaiser and KP failed to take proper corrective action to report and refund over $1

billion in overpayments from government payors detected as a result of claims submitted from

2010 thru 2017.

       330.     The United States Government was damaged and is entitled to full recovery of the

amount paid by the Medicare program to Kaiser and KP as a result of their fraudulent

conspiracies.

       331.     As set forth in the preceding paragraphs in this Complaint, Kaiser and KP

knowingly violated 31 U.S.C. § 3729(a)(1)(C) and damaged the United States by their action in

an amount to be determined at trial and believed to be many millions of dollars.

                                               COUNT 4
                              False or Fraudulent Retention or Avoidance
                                           False Claims Act
                                       31 U.S.C. §§ 3729(a)(1)(G)

                                                 74
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 75 of 117


                                             (All Defendants)

        332.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        333.    As set forth above, Kaiser, KP, and Easterseals, by and through their agents,

officers, and employees, knowingly made, used, or caused to be made or used, a false record or

statement material to an obligation to pay or transmit money or property to the Government, and

knowingly concealed and knowingly and improperly avoided or decreased an obligation to pay

or transmit money or property to the Government, in violation of the False Claims Act, 31

U.S.C. § 3729(a)(1)(G).

        334.    The term “obligation” means:

        an established duty, whether or not fixed, arising from an express or
        implied contractual, grantor-grantee, or licensor-licensee relationship,
        form a fee-based or similar relationship, from statute or regulation, or
        from the retention of any overpayment ...

31 U.S.C. § 3729(b)(3).

        335.    Kaiser, KP, and Easterseals have a duty and obligation to notify, report and return

any overpayments to the Secretary, state, intermediary, carrier or contractor as appropriate within

sixty (60) days of identifying the overpayment or the date any corresponding cost report is due.

        336.    Defendants have actual knowledge that significant Medicaid and Medicare

overpayments exist. Instead of reporting and returning overpayments, they knowingly and

intentionally concealed, or knowingly and improperly avoided, an obligation to pay money to the

United States government.

        337.    Defendants have known of these overpayments for more than sixty (60) days and

no corresponding cost report is due.




                                                 75
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 76 of 117


       338.    By virtue of Defendants knowing refusal to repay overpayments to Medicare or

Medicaid, the United States has been damaged, and continues to be damaged, in a substantial

amount to be proven at trial.

                                               COUNT 5
                                               Retaliation
                                 (False Claims Act 31 U.S.C. § 3730(h))
                                           (Defendant Kaiser)

       339.    Relator hereby restates, incorporates and re-alleges all other paragraphs of this

Complaint as if fully set forth herein.

       340.    Relator joined Kaiser’s compliance department with a wealth of compliance and

audit knowledge, experience and expertise. He gained more in his nine years at Kaiser.

       341.    From 2008 through 2016, Relator consistently earned Excellent or Successful

performance reviews.

       342.    In March 2016, Relator was awarded and recognized company-wide with the

“Putting the Excel in Excellence Award” for his excellent work on a DME project related to an

audit Relator performed and spearheaded, in which he identified and saved Kaiser money.

       343.    However, almost immediately after Relator first raised his concerns about Kaiser’s

overpayment obligations and voiced his findings, searching for root causes and identifying the

grand scope of the problem, his superiors began a systematic effort to retaliate against him.

       344.    In April 2016, Laurel Sutcliffe became Relator’s supervisor.

       345.    Relator brought his concerns about overpayments and Kaiser’s ability and

willingness to comply with the 60-Day Overpayment Rule to his supervisor and others, including

most often to Ms. Sutcliffe.




                                                76
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 77 of 117


       346.      Rather than act positively on the information given by Relator when he told his Ms.

Sutcliffe that he had real concerns with Kaiser’s ability to comply with the 60-Day Overpayment

Rule, she responded that it was “not a priority” and for him to “stay focused.”

       347.      In the summer of 2016, for the first time ever in his career, Relator received a

“Needs Improvement” performance review from Ms. Sutcliffe.

       348.      By the fall of 2016, it was becoming evident that Kaiser had decided to increase the

intensity of its retaliation against Relator. Kaiser refused Relator access to certain materials and

software he needed to perform his job and also refused to let Relator speak to anyone without a

supervisor present. This included all emails he sent, stripped him of his job duties and

responsibilities in retaliation for his continued efforts to identify and repay overpayments and find

their root cause to avoid more overpayments in the future.

       349.      Using the FICO tool, Relator identified an issue in which it appeared that multiple

providers across all regions were incorrectly using the “initial” higher paid procedure codes rather

than the “ongoing” procedures codes, and therefore overbilling Kaiser, who in turn overbills

government payor. Relator consulted Andrew Allmon from FICO, who confirmed the efficacy of

the issue and sent an email to Relator noting that this was a “great project. I think it will pay off.”

       350.      Given the identified issue, Relator set up a meeting with Ms. Sutcliffe in October

and he briefed her on his initial findings regarding this upcoding and overpayments. His analysis

for just one procedure code (99306), out of 152 initial procedure codes, identified $380,000 in

overpayments. Rather than engage in efforts to broaden the inquiry and disclose the overpayments

to the Government, Ms. Sutcliffe only criticized Relator for performing the analysis without her

express approval. She forbade him from doing anything further with this data, his findings, analysis

or conclusion.



                                                  77
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 78 of 117


          351.   The analysis was dismissed, and the identified overpayments were never disclosed

to the Government.

          352.   In October 2016, within days of his meeting with Ms. Sutcliffe about the upcoding

and overpayments, Kaiser denied Relator’s requests to use standard tools and software necessary

for his job. This included his request to use the Tableau data analytics tool, his request to access

the Claims Data Warehouse, his request to access Kaiser Permanente HealthConnect in order to

use data for the ongoing triage of FICO identified providers, and his access to the Member

Complaints database. All of these were reasonable and necessary for Relator to perform his job

and all were denied in an effort to strip Relator of his ability to perform his job.

          353.   At the end of October, Relator was put on a Performance Improvement Plan (PIP)

for the first time in his career. Ms. Sutcliffe then used the fact that Relator had raised concerns

about Kaiser’s ability to comply with federal law in his retaliatory PIP, as an example of Relator

not “staying focused.”

          354.   Relator continued to go above and beyond to continue to try to perform his work.

He also addressed and met each of the items put on his retaliatory PIP.

          355.   On December 13, 2016, Relator met with Marita Janiga (Ms. Sutcliffe’s manager)

to inform her of Ms. Sutcliffe’s retaliatory actions. Ms. Janiga failed to take appropriate corrective

action.

          356.   On December 23, 2016, Relator emailed Jacqueline Thomas from Human

Resources. He formally requested a meeting to notify HR of Ms. Sutcliffe’s retaliation. Instead of

granting the requested meeting with HR, Relator was terminated and walked out of the building

on January 5, 2017. His former friends and colleagues have refused to speak with him since.




                                                  78
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 79 of 117


        357.   His termination was in retaliation for his continued protected activity to identify

and stop fraudulent overpayments.

        358.   The False Claims Act, 31 U.S.C. § 3730 (h), prohibits the discharge, demotion,

suspension, threatening, harassment or other discrimination against an employee because of any

lawful act done by the employee on behalf of the employee or others in furtherance of an action

under the FCA.

        359.   Relator engaged in activity protected by the False Claims Act when he advocated

for Kaiser to take immediate and significant corrective action to address the upcoding and

overpayments he and other identified, when he expressed concerns with Kaiser’s ability and

willingness to comply with the 60-Day Overpayment Rule, and when he continued to press these

issues verbally and in writing with his superiors despite instructions not to look into this fraud

anymore.

        360.   Kaiser violated Relator's rights pursuant to 31 U.S.C. § 3730(h) by retaliating

against him for lawful acts done in furtherance of efforts to stop one or more violations alleged in

this action.

        361.   Kaiser knew of Relator’s protected activity, as he reported his findings to his

superiors, including Laurel Sutcliffe and Marita Janiga.

        362.   As a result of Kaiser’s actions, Relator suffered damages in an amount to be shown

at trial, including but not limited to statutory damages, loss of pay, interest, attorney's fees, front

pay, reinstatement, and make whole damages.

        PRAYER FOR RELIEF




                                                  79
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 80 of 117


        WHEREFORE, Relator Jeffrey Mazik prays for judgment against all of the Defendants

as to Counts 1, 2, and 4, and against Defendants Kaiser and KP as to Count 3, and Defendant

Kaiser as to Count 5, and for the Court to:

        (a)     award the United States treble damages sustained by it for each of the false claims;

        (b)     award the United States the maximum civil penalty allowed for each of the false
        claims;

        (c)     award Relator 30% of the proceeds of this action or the maximum amount allowed
        pursuant to 31 U.S.C. § 3730(d) of the Federal False Claims Act, and any alternate remedy
        or the settlement of any such claims;

        (d)   award Relator all allowable damages, interest, fees and costs resulting from
        Defendant Kaiser’s retaliation;

        (e)     award Relator his litigation costs, expenses and reasonable attorney's fees; and

        (f)     grant such other relief as the Court may deem just and proper.

                                        COUNT 6
                              CALIFORNIA FALSE CLAIMS ACT

        363.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        364.    This is a claim brought by Relator and the State of California to recover treble

damages, civil penalties and the fees and cost of this action, under the California False Claims

Act, Cal. Gov't. Code § 12650 et seq.

        365.    Cal. Gov't Code § 12651(a) provides liability for any person who:

        (1) knowingly presents, or causes to be presented, to an officer or employee of the
        state or of any political division thereof; a false claim for payment or approval;
        (2) knowingly makes, uses, or causes to be made or used a false record or
        statement to get a false claim paid or approved by the state or by any political
        subdivision;
        (3) conspires to defraud the state or any political subdivision by getting a false
        claim allowed or paid by the state or by any political subdivision.


                                                 80
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 81 of 117


       (4) is a beneficiary of an inadvertent submission of a false claim to the state or a
       political subdivision, subsequently discovers the falsity of the claim, and fails to
       disclose the false claim to the state or the political subdivision within a reasonable
       time after discovery of the false claim.

       366.    Defendants Kaiser, KP, and Easterseals furthermore violated Cal. Gov’t Code §

12651(a)(1),(2),(3),(4) ) by: (1) knowingly causing hundreds of thousands of false claims to be

made, used and presented to the State of California; (2) causing false records or statements to get

a false or fraudulent claim paid or approved by the State; (3) conspiring to defraud the State by

getting a false or fraudulent claim allowed or paid; (4) discovering and knowing about the falsity

of these claims but, failing to disclose, and not notifying the State and returning the payments.

       367.    Defendants Kaiser and KP knowingly presented and/or caused to be presented

false or fraudulent claims for payment, failing to identify and/or self-disclose identified

overpayments to the government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       368.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       369.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

mechanisms, lack of transparency with regional offices on implementing corrective actions for

identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled.

                                                 81
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 82 of 117


       370.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       371.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       372.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of

dollars in profit by unlawfully retaining overpayments that should have been paid back. In doing

so, Kaiser repeatedly violated the law in various ways described herein.

       373.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.

       374.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.

       375.    In addition, Defendant Easterseals knowingly presented and/or caused to be

presented false or fraudulent claims for payment, failing to identify and/or self-disclose



                                                 82
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 83 of 117


identified overpayments to the government within sixty (60) days, as mandated by federal statute

and agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       376.     There were numerous false claims intentionally submitted by Easterseals that was

overpaid, but Kaiser and KP did nothing to address the situation because it did not want to upset

Easterseals or cause any type of provider abrasion. Easterseals also did nothing to report and

repay the overpayments to the government. In fact, Easterseals continued to submit false claims

for payment.

       377.     Rather than recoup money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.

       378.     Compliance with applicable Medicare, Medi-Cal and the various other Federal

and state laws cited herein was an implied, and also an express condition of payment of claims

submitted to the State of California in connection with Defendants’ conduct. Compliance with

applicable California statutes, regulations and manuals was also an express condition of payment

of claims submitted to the State of California.

       379.     Had the State of California known that Defendants were violating the federal and

state laws cited herein and/or that the claims submitted in connection with Defendant’s conduct

failed to meet the reimbursement criteria of the Government-funded healthcare programs or were

premised on false and/or misleading information, it would not have paid the claims caused to be

submitted by Defendants through healthcare providers and third party payers in connection with

that conduct.

       380.     As a result of Defendants’ violations of Cal. Gov’t Code § 12651 (a), California

has been damaged in an amount far in excess of millions of dollars exclusive of interest.



                                                  83
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 84 of 117


       381.    Relator is a private citizen with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Cal. Gov’t Code §

12652(c) on behalf of himself and the State of California.

       382.    This Court is requested to accept pendant jurisdiction over this related state claim

as it is predicated upon the same exact facts as the federal claim and merely asserts separate

damages to the State of California in the operation of its Medicaid program.

       WHEREFORE, Relator respectfully requests this Court to award the following

damages to the following parties and against Defendants:

To the State Of California:

   (1) Three times the amount of actual damages which the State of California has sustained as a
   result of Defendants’ conduct;

   (2) A civil penalty of up to $10,000 for each false claim which Defendants presented or
   caused to be presented to the State of California;

   (3) Prejudgment interest; and

   (4) All costs incurred in bringing this action.

To Relator:

   (1) The maximum amount allowed pursuant to Cal. Gov’t Code § 12652 and/or any other
   applicable provision of law;

   (2) Reimbursement for reasonable expenses which Relator incurred in connection with this
   action;

   (3) That Relator be awarded the maximum amount allowed as a Relator's Share under State
   law;

   (4) An award of reasonable attorneys’ fees and costs; and

   (5) Such further relief as this Court deems equitable and just.

                                        COUNT 7
                                HAWAII FALSE CLAIMS ACT



                                                 84
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 85 of 117


        383.     All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        384.     This is a claim brought by Relator and Hawaii to recover treble damages, civil

penalties and the fees and cost of this action, under the Hawaii False Claims Act, Haw. Rev. Stat.

661-21 et seq.

        385.     Haw. Rev. Stat. § 661-21(a) provides liability for any person who:

          (1) Knowingly presents, or causes to be presented, a false or-fraudulent claim
        for payment or approval;

          (2) Knowingly makes, uses, or causes to be made or used, a false record or
        statement material to a false or fraudulent claim;

        …

          (7) Is a beneficiary of an inadvertent submission of a false claim to the State,
        who subsequently discovers the falsity of the claim, and fails to disclose the false
        claim to the State within a reasonable time after discovery of the false claim; or

          (8) Conspires to commit any of the conduct described in this subsection,

        386.     Defendants Kaiser, KP, and Easterseals violated Haw. Rev. Stat. §661-

21(a) by: (1) knowingly causing hundreds of thousands of false claims to be made, used

and presented to the State of Hawaii; (2) causing false records or statements to get a false

or fraudulent claim paid or approved by the State; (3) conspiring to defraud the State by

getting a false or fraudulent claim allowed or paid; and (4) failing to disclose the false

claim to the State within a reasonable time after discovery of the false claim.

        387.     Defendants Kaiser and KP knowingly presented and/or caused to be presented

false or fraudulent claims for payment, failing to identify and/or self-disclose identified

overpayments to the government within sixty (60) days, as mandated by federal statute and




                                                 85
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 86 of 117


agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       388.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       389.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

mechanisms, lack of transparency with regional offices on implementing corrective actions for

identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled.

       390.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       391.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       392.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of




                                                86
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 87 of 117


dollars in profit by unlawfully retaining overpayments that should have been paid back. In doing

so, Kaiser repeatedly violated the law in various ways described herein.

       393.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.

       394.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.

       395.    In addition, Defendant Easterseals knowingly presented and/or caused to be

presented false or fraudulent claims for payment, failing to identify and/or self-disclose

identified overpayments to the government within sixty (60) days, as mandated by federal statute

and agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       396.    There were numerous false claims intentionally submitted by Easterseals that was

overpaid, but Kaiser did nothing to address the situation because it did not want to upset

Easterseals or cause any type of provider abrasion. Easterseals also did nothing to report and

repay the overpayments to the government. In fact, Easterseals continued to submit false claims

for payment.

       397.    Rather than recoup money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.



                                                 87
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 88 of 117


       398.     Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Hawaii in connection with Defendants’

conduct. Compliance with applicable Hawaii statutes, regulations and manuals was also an

express condition of payment of claims submitted to the State of Hawaii.

       399.     Had the State of Hawaii known that Defendants were violating the federal and

state laws cited herein and/or that the claims submitted in connection with Defendants’ conduct

failed to meet the reimbursement criteria of the government-funded healthcare programs or were

premised on false and/or misleading information, it would not have paid the claims caused to be

submitted by Defendants through healthcare providers and third party payers in connection with

that conduct.

       400.     As a result of Defendants’ violations of Haw. Rev. Stat. § 661-21(a), the State of

Hawaii has been damaged in an amount far in excess of millions of dollars, exclusive of interest.

       401.     Relator is a private citizen with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Haw. Rev. Stat. § 661-

25(a) on behalf of himself and the State of Hawaii.

       402.     This Court is requested to accept pendant jurisdiction of this related state claim as

it is predicated upon the exact same facts as the federal claims and merely asserts separate

damage to the State of Hawaii in the operation of its Medicaid program.

       WHEREFORE, Realtor respectfully requests this Court to award the following

damages to the following parties and against Defendants:

To the State of Hawaii:

       (1) Three times the amount of actual damages which the State of Hawaii has sustained as
       a result of Defendants’ illegal conduct;

                                                 88
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 89 of 117



        (2) A civil penalty of not less than $5,000 and not more than $10,000 for each false claim
        which Defendants caused to be presented to the State of Hawaii;

        (3) Prejudgment interest; and

        (4) All costs incurred in bringing this action.

To Relator:

         (1) The maximum amount allowed pursuant to Haw. Rev. Stat. §661-27
        and/or any other applicable provision of law;

        (2) Reimbursement for reasonable expenses which Relator incurred in connection with
        this action;

        (3) That Relator be awarded the maximum amount allowed as a Relator's Share under
        State law;

        (4) An award of reasonable attorneys’ fees and costs; and

        (5) Such further relief as this Court deems equitable and just.

                              COUNT 8
     DISTRICT OF COLUMBIA PROCUREMENT REFORM AMENDMENT ACT

        403.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        404.    This is a claim brought by Relator and the District of Columbia to recover treble

damages, civil penalties and the fees and cost of this action, under the District of Columbia

Procurement Reform Amendment Act, D.C. Code § 2-381.01 et seq.

        405.    D.C. Code § 2-381.02(a) provides liability for any person who:

         (1) Knowingly presents, or causes to be presented, to an officer or employee of
        the District a false claim for payment or approval;

         (2) Knowingly makes, uses, or causes to be made or used, a false record or
        statement to get a false claim paid or approved by the District;

         (3) Conspires to defraud the District by getting a false claim allowed or paid by
        the District;

                                                  89
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 90 of 117


       …

       (7) Knowingly makes or uses, or causes to be made or used, a false record or
       statement to conceal, avoid, or decrease an obligation to pay or transmit money or
       property to the District;

        (8) Is a beneficiary of an inadvertent submission of a false claim to the District,
       subsequently discovers the falsity of the claim, and fails to disclose the false claim
       to the District; or

       406.    Defendants Kaiser, KP, and Easterseals furthermore violated D.C. Code § 2-

308.14(a) by: (1) knowingly causing hundreds of thousands of false claims to be made, used and

presented to the District; (2) causing false records or statements to get a false or fraudulent claim

paid or approved by the State; (3) conspiring to defraud the State by getting a false or fraudulent

claim allowed or paid; and (4) by failing to disclose the false claim to the District.

       407.    Defendants Kaiser and KP knowingly presented and/or caused to be presented

false or fraudulent claims for payment, failing to identify and/or self-disclose identified

overpayments to the government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       408.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       409.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

mechanisms, lack of transparency with regional offices on implementing corrective actions for



                                                 90
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 91 of 117


identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled.

       410.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       411.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       412.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of

dollars in profit by unlawfully retaining overpayments that should have been paid back. In doing

so, Kaiser repeatedly violated the law in various ways described herein.

       413.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.

       414.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.



                                                 91
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 92 of 117


       415.    In addition, Defendant Easterseals knowingly presented and/or caused to be

presented false or fraudulent claims for payment, failing to identify and/or self-disclose

identified overpayments to the government within sixty (60) days, as mandated by federal statute

and agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       416.    There were numerous false claims submitted by Easterseals that was overpaid, but

Kaiser did nothing to address the situation because it did not want to upset Easterseals or cause

any type of provider abrasion. Easterseals also did nothing to report and repay the overpayments

to the government. In fact, Easterseals continued to submit false claims for payment.

       417.    Rather than recoup money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.

       418.    Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the District of Columbia in connection, with

Defendants’ illegal conduct.

       419.    Had the District of Columbia known that Defendants were violating the federal

and state laws cited herein and/or that the claims submitted in connection with Defendants’

conduct failed to meet the reimbursement criteria of the government-funded healthcare programs

or were premised on false and/or misleading information, it would not have paid the claims

caused to be submitted by Defendants through healthcare providers and third party payers in

connection with that conduct.




                                                92
      Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 93 of 117


        420.   As a result of Defendants’ violations of D.C. Code § 2-308.14(a) the District of

Columbia has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        421.   Realtor is a private citizen with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to D.C. Code § 2-308.15(b)

on behalf of himself and the District of Columbia.

        422.   This Court is requested to accept pendant jurisdiction of this related state claim as

it is predicated upon the exact same facts as the federal claim and merely asserts separate damage

to the District of Columbia in the operation of its Medicaid program.

        WHEREFORE, Relator respectfully requests this Court to award the following

damages to the following parties and against Defendants:

To the District of Columbia:

        (1) Three times the amount of actual damages which the District of Columbia has
        sustained as a result of Defendants’ illegal conduct;

        (2) A civil penalty of not less than $5,000 and not more than $10,000 for each false claim
        which Defendants caused to be presented to the District of Columbia;

        (3) Prejudgment interest; and

        (4) All costs incurred in bringing this action.

To Relator:

        (1) The maximum amount allowed pursuant to D.C. Code § 2-308.15(f) and/or any other
        applicable provision of law;

        (2) Reimbursement for reasonable expenses which Relator incurred in connection with
        this action;

        (3) That Relator be awarded the maximum amount allowed as a Relator's Share under
        State law;

        (4) An award of reasonable attorneys’ fees and costs; and

                                                  93
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 94 of 117



        (5) Such further relief as this Court deems equitable and just.

                                     COUNT 9
                              COMMONWEALTH OF VIRGINIA

        423.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        424.    This is a claim brought by Relator and the Commonwealth of Virginia to recover

treble damages, civil penalties and the fees and cost of this action, under the Virginia Fraud

Against TaxPayers Act, Va. Code Ann. §8.01-216.1 et seq. Section 8.01-216.3 provides liability

for any person who:

          1. Knowingly presents, or causes to be presented, a false or fraudulent claim for
        payment or approval;

          2. Knowingly makes, uses, or causes to be made or used, a false record or
        statement material to a false or fraudulent claim;

         3. Conspires to commit a violation of subdivision 1, 2, 4, 5, 6, or 7;
        …

          7. Knowingly makes, uses, or causes to be made or used, a false record or
        statement material to an obligation to pay or transmit money or property to the
        Commonwealth or knowingly conceals or knowingly and improperly avoids or
        decreases an obligation to pay or transmit money or property to the
        Commonwealth;

        425.    Defendants Kaiser, KP, and Easterseals furthermore violated Virginia Fraud

Against TaxPayers Act §8.01-216.1 et seq. by: (1) knowingly causing hundreds of thousands of

false claims to be made, used and presented to the State; (2) causing false records or statements

to get a false or fraudulent claim paid or approved by the State; and (3) conspiring to defraud the

State by getting a false or fraudulent claim allowed or paid.

        426.    Defendants Kaiser and KP knowingly presented and/or caused to be presented

false or fraudulent claims for payment, failing to identify and/or self-disclose identified


                                                 94
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 95 of 117


overpayments to the government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       427.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       428.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

mechanisms, lack of transparency with regional offices on implementing corrective actions for

identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled.

       429.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       430.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       431.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of



                                                95
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 96 of 117


dollars in profit by unlawfully retaining overpayments that should have been paid back. In doing

so, Kaiser repeatedly violated the law in various ways described herein.

       432.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.

       433.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.

       434.    In addition, Defendant Easterseals knowingly presented and/or caused to be

presented false or fraudulent claims for payment, failing to identify and/or self-disclose

identified overpayments to the government within sixty (60) days, as mandated by federal statute

and agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       435.    There were numerous false claims submitted by Easterseals that was overpaid, but

Kaiser did nothing to address the situation because it did not want to upset Easterseals or cause

any type of provider abrasion. Easterseals also did nothing to report and repay the overpayments

to the government. Instead, Easterseals continued to submit false claims for payment.

       436.    Rather than recoup money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.




                                                 96
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 97 of 117


        437.    Compliance with applicable Medicare, Medicaid and the various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the Commonwealth of Virginia in connection with

Defendants’ conduct.

        438.    Had the Commonwealth of Virginia known that Defendants were violating the

Federal and state laws cited herein and/or that the claims submitted in connection with

Defendants’ conduct failed to meet the reimbursement criteria of the government-funded

healthcare programs or were premised on false and/or misleading information, it would not have

paid the claims caused to be submitted by Defendants through healthcare providers and third

party payer in connection with that conduct.

        439.    As a result of Defendants’ violations of the Virginia Fraud Against Tax Payers

Act, the Commonwealth of Virginia has been damaged in an amount far in excess of millions of

dollars, exclusive of interest.

        440.    Relator is a private citizen with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Virginia Fraud Against

TaxPayers Act on behalf of himself and the Commonwealth of Virginia.

        441.    This Court is requested to accept pendant jurisdiction of this related state claim as

it is predicated upon the exact same facts as the Federal claims and merely asserts separate

damage to the Commonwealth of Virginia in the operation of its Medicaid program.

        WHEREFORE, Relator respectfully requests this Court to award the following damages

to the following parties and against Defendants:

To the Commonwealth of Virginia:

        (1) Three times the amount of actual damages which the Commonwealth of Virginia has
        sustained as a result of Defendants’ conduct;

                                                 97
       Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 98 of 117



        (2) A civil penalty of not less than $5,000 and not more than $10,000 for each false claim
        which Defendants caused to be presented to the Commonwealth of Virginia;

        (3) Prejudgment interest; and

        (4) All costs incurred in bringing this action.

To Relator:

        (1) The maximum amount allowed pursuant to Va. Code Ann. § 32.1-315, §8.01-216.1 et
        seq., and/or any other applicable provision of law;

        (2) Reimbursement for reasonable expenses which Relator incurred in connection with
        this action;

        (3) That Relator be awarded the maximum amount allowed as a Relator's Share under
        State law;

        (4) An award of reasonable attorneys’ fees and costs; and

        (5) Such further relief as this Court deems equitable and just.

                           COUNT 10
   MARYLAND FALSE CLAIMS AGAINST STATE HEALTH PLANS AND STATE
                     HEALTH PROGRAMS ACT

        442.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        443.    This is a claim brought by Relator and Maryland to recover treble damages, civil

penalties and the fees and cost of this action, under the Maryland False Claims Against State

Health Plans And State Health Programs Act, Md. HEALTH-GENERAL Code Ann. § 2-601 et

seq.

        444.    Section 2-602 provides, in part, liability for anyone who:

          (1) Knowingly present or cause to be presented a false or fraudulent claim for payment
        or approval;

         (2) Knowingly make, use, or cause to be made or used a false record or statement
        material to a false or fraudulent claim;

                                                  98
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 99 of 117



        (3) Conspire to commit a violation under this subtitle;
       … or

        (7) Knowingly make, use, or cause to be made or used, a false record or statement
       material to an obligation to pay or transmit money or other property to the State;

         (8) Knowingly conceal, or knowingly and improperly avoid or decrease, an obligation
       to pay or transmit money or other property to the State; or

         (9) Knowingly make any other false or fraudulent claim against a State health plan or a
       State health program.

       445.    Defendants Kaiser, KP, and Easterseals furthermore violated Md. HEALTH-

GENERAL Code Ann. § 2-601 et seq. by: (1) knowingly causing hundreds of thousands of false

claims to be made, used and presented to the State; (2) causing false records or statements to get

a false or fraudulent claim paid or approved by the State; (3) conspiring to defraud the State by

getting a false or fraudulent claim allowed or paid; and (4) concealing the fraud.

       446.    Defendants Kaiser and KP knowingly presented and/or caused to be presented

false or fraudulent claims for payment, failing to identify and/or self-disclose identified

overpayments to the government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       447.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       448.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

                                                 99
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 100 of 117


mechanisms, lack of transparency with regional offices on implementing corrective actions for

identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled.

       449.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       450.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       451.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of

dollars in profit by unlawfully retaining overpayments that should have been paid back. In doing

so, Kaiser repeatedly violated the law in various ways described herein.

       452.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.




                                                100
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 101 of 117


       453.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.

       454.    In addition, Defendant Easterseals knowingly presented and/or caused to be

presented false or fraudulent claims for payment, failing to identify and/or self-disclose

identified overpayments to the government within sixty (60) days, as mandated by federal statute

and agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       455.    There were numerous false claims submitted by Easterseals that was overpaid, but

Kaiser did nothing to address the situation because it did not want to upset Easterseals or cause

any type of provider abrasion. Easterseals also did nothing to report and repay the overpayments

to the government. In fact, Easterseals continued to submit false claims for payment.

       456.    Rather than recoup money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.

       457.    Compliance with applicable Medicare, Medicaid and various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Maryland in connection with

Defendants’ conduct.

       458.    Had the State of Maryland known that Defendants were violating the federal and

state laws cited herein and/or that the claims submitted in connection with Defendants’ conduct

failed to meet the reimbursement criteria of the government-funded healthcare programs or were

premised on false and/or misleading information, it would not have paid the claims submitted by

healthcare providers and third party payers in connection with that conduct.



                                                101
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 102 of 117


        459.    As a result of Defendants’ violations of Md. HEALTH-GENERAL Code Ann. §

2-601 et seq., the State of Maryland has been damaged in an amount far in excess of millions of

dollars, exclusive of interest.

        460.    Relator is a private citizen with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Md. HEALTH-GENERAL

Code Ann. § 2-601 et seq. on behalf of himself and the State of Maryland.

        461.    This Court is requested to accept pendant jurisdiction of this related state claim as

it is predicated upon the exact same facts as the federal claims and merely asserts separate

damage to the State of Maryland in the operation of its Medicaid program.

        WHEREFORE, Relator respectfully requests this Court to award the following

damages to the following parties and against Defendants:

To the State of Maryland:

        (1) Three times the amount of actual damages which the State of Maryland has sustained
        as a result of Defendants’ conduct;

        (2) A civil penalty of not more than $10,000 for each false claim which Defendants
        caused to be presented to the State of Maryland;

        (3) Prejudgment interest; and

        (4) All costs incurred in bringing this action.

To Relator:

        (1 ) The maximum amount allowed pursuant to Md. HEALTH-GENERAL Code Ann. §
        2-601 et seq. and/or any other applicable provision of law;

        (2) Reimbursement for reasonable expenses which Relator incurred in connection with
        this action;

        (3) That Relator be awarded the maximum amount allowed as a Relator's Share under
        State law;

        (4) An award of reasonable attorneys’ fees and costs; and

                                                 102
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 103 of 117



        (5) Such further relief as this Court deems equitable and just.

                             COUNT 11
        GEORGIA TAXPAYER PROTECTION AGAINST FALSE CLAIMS ACT

        462.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        463.    This is a claim brought by Relator and Georgia to recover treble damages, civil

penalties and the fees and cost of this action, under the Georgia Taxpayer Protection Against

False Claims Act, Ga. Code Ann. § 23-3-120 et seq.

        464.    Ga. Code Ann. § 23-3-121 provides, in part, liability for anyone who:

        (1) Knowingly presents or causes to be presented a false or fraudulent claim for
        payment or approval;

        (2) Knowingly makes, uses, or causes to be made or used a false record or statement
        material to a false or fraudulent claim;

        (3) Conspires to commit a violation of paragraph (1), (2), (4), (5), (6), or (7) of this
        subsection;

        … or

        (7) Knowingly makes, uses, or causes to be made or used a false record or statement
        material to an obligation to pay or transmit money or property to the state or local
        government, or knowingly conceals, knowingly and improperly avoids, or
        decreases an obligation to pay or transmit money or property to the state or a local
        government.

        465.    Defendants Kaiser, KP, and Easterseals furthermore violated Ga. Code Ann. § 23-

3-120 et seq. by: (1) knowingly causing hundreds of thousands of false claims to be made, used

and presented to the State; (2) causing false records or statements to get a false or fraudulent

claim paid or approved by the State; (3) conspiring to defraud the State by getting a false or

fraudulent claim allowed or paid; and (4) knowingly concealing, knowingly and improperly

avoiding, or decreasing an obligation to pay.

                                                 103
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 104 of 117


       466.    Defendants Kaiser and KP knowingly presented and/or caused to be presented

false or fraudulent claims for payment, failing to identify and/or self-disclose identified

overpayments to the government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       467.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       468.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

mechanisms, lack of transparency with regional offices on implementing corrective actions for

identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled.

       469.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       470.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.



                                                104
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 105 of 117


       471.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of

dollars in profit by unlawfully retaining overpayments that should have been paid back. In doing

so, Kaiser repeatedly violated the law in various ways described herein.

       472.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.

       473.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.

       474.    In addition, Defendant Easterseals knowingly presented and/or caused to be

presented false or fraudulent claims for payment, failing to identify and/or self-disclose

identified overpayments to the government within sixty (60) days, as mandated by federal statute

and agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       475.    There were numerous false claims submitted by Easterseals that was overpaid, but

Kaiser did nothing to address the situation because it did not want to upset Easterseals or cause

any type of provider abrasion. Easterseals also did nothing to report and repay the overpayments

to the government. Instead, Easterseals continued to submit false claims for payment.




                                                105
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 106 of 117


        476.   Rather than recoup money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.

        477.   Compliance with applicable Medicare, Medicaid and various other federal and

state laws cited herein was an implied, and upon information and belief, also an express

condition of payment of claims submitted to the State of Georgia in connection with Defendants’

conduct.

        478.   Had the State of Georgia known that Defendants were violating the federal and

state laws cited herein and/or that the claims submitted in connection with Defendant’s conduct

failed to meet the reimbursement criteria of the government-funded healthcare programs or were

premised on false and/or misleading information, it would not have paid the claims submitted by

healthcare providers and third party payers in connection with that conduct.

        479.   As a result of Defendants’ violations of Ga. Code Ann. § 23-3-120 et seq., the

State of Georgia has been damaged in an amount far in excess of millions of dollars exclusive of

interest.

        480.   Relator is a private citizen with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Ga. Code Ann. § 23-3-120

et seq. on behalf of himself and the State of Georgia.

        481.   This Court is requested to accept pendant jurisdiction of this related state claim as

it is predicated upon the exact same facts as the federal claims, and merely asserts separate

damage to the State of Georgia in the operation of its Medicaid program.

        WHEREFORE, Relator respectfully requests this Court to award the following damages

to the following parties and against Defendants:

To the State of Georgia:



                                                106
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 107 of 117


        (1) Three times the amount of actual damages which the State of Georgia has sustained as
        a result of Defendants’ conduct;

        (2) A civil penalty of not less than $5,500 or more than $11,000 for each false claim
        which Defendants caused to be presented to the State of Georgia;

        (3) Prejudgment interest; and

        (4) All costs incurred in bringing this action.

To Relator:

        (1) The maximum amount allowed pursuant to Ga. Code Ann. § 23-3-120 et seq. and/or
        any other applicable provision of law;

        (2) Reimbursement for reasonable expenses which Relator incurred in connection with
        this action;

        (3) That Relator be awarded the maximum amount allowed as a Relator's Share under
   State law;

        (4) An award of reasonable attorneys’ fees and costs; and

        (5) Such further relief as this Court deems equitable and just.

                                   COUNT 12
                       COLORADO MEDICAID FALSE CLAIMS ACT

        482.    All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

        483.    This is a claim brought by Relator and Colorado to recover treble damages, civil

penalties and the fees and cost of this action, under the Colorado Medicaid False Claims Act,

C.R.S. 25.5-4-303.5 et seq.

        484.    C.R.S. § 25.5-4-305 provides, in part, liability for anyone who:

        (a) Knowingly presents, or causes to be presented, to an officer or employee of the
        state a false or fraudulent claim for payment or approval;

        (b) Knowingly makes, uses, or causes to be made or used a false record or statement
        material to a false or fraudulent claim;
         …

                                                 107
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 108 of 117


       (f) Knowingly makes, uses, or causes to be made or used, a false record or
       statement material to an obligation to pay or transmit money or property to the
       state in connection with the “Colorado Medical Assistance Act”, or knowingly
       conceals or knowingly and improperly avoids or decreases an obligation to pay or
       transmit money or property to the state in connection with the “Colorado Medical
       Assistance Act”;

       (g) Conspires to commit a violation of paragraphs (a) to (f) of this subsection (1).

       485.    Defendants Kaiser, KP, and Easterseals furthermore violated Colorado law,

including C.R.S. 25.5-4-303.5 et seq. by: (1) knowingly causing hundreds of thousands of false

claims to be made, used and presented to the State; (2) causing false records or statements to get

a false or fraudulent claim paid or approved by the State; (3) conspiring to defraud the State by

getting a false or fraudulent claim allowed or paid; and (4) concealing the fraud.

       486.    Defendants Kaiser and KP knowingly presented and/or caused to be presented

false or fraudulent claims for payment, failing to identify and/or self-disclose identified

overpayments to the government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       487.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       488.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

mechanisms, lack of transparency with regional offices on implementing corrective actions for




                                                108
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 109 of 117


identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled.

       489.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       490.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       491.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of

dollars in profit by unlawfully retaining overpayments that should have been paid back. In doing

so, Kaiser repeatedly violated the law in various ways described herein.

       492.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.

       493.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.



                                                109
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 110 of 117


       494.    In addition, Defendant Easterseals knowingly presented and/or caused to be

presented false or fraudulent claims for payment, failing to identify and/or self-disclose

identified overpayments to the government within sixty (60) days, as mandated by federal statute

and agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       495.    There were numerous false claims submitted by Easterseals that was overpaid, but

Kaiser did nothing to address the situation because it did not want to upset Easterseals or cause

any type of provider abrasion. Easterseals also did nothing to report and repay the overpayments

to the government. In fact, Easterseals continued to submit false claims for payment.

       496.    Rather than recoup money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.

       497.    Had the State of Colorado known that Defendants were violating the federal and

state laws cited herein and/or that the claims submitted in connection with Defendants’ conduct

failed to meet the reimbursement criteria of the government-funded healthcare programs or were

premised on false and/or misleading information, it would not have paid the claims submitted by

healthcare providers and third party payers in connection with that conduct.

       498.    As a result of Defendants’ violations of Colorado law, the State has been damaged

in an amount far in excess of millions of dollars exclusive of interest.

       499.    Relator is a private citizen with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to C.R.S. 25.5-4-303.5 et seq.

on behalf of himself and the State of Colorado.




                                                110
    Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 111 of 117


       500.    This Court is requested to accept pendant jurisdiction of this related state claim as

it is predicated upon the exact same facts as the federal claims, and merely asserts separate

damage to the State of Colorado in the operation of its Medicaid program.

       WHEREFORE, Relator respectfully requests this Court to award the following damages

to the following parties and against Defendants:

To the State of Colorado:

       (1) Three times the amount of actual damages which the State of Colorado has sustained
       as a result of Defendants’ conduct;

       (2) A civil penalty of not less than $5,000 and not more than $10,000 for each false claim
       which Defendants caused to be presented to the State of Colorado;

       (3) Prejudgment interest; and

       (4) All costs incurred in bringing this action.

To Relator:

       (1) The maximum amount allowed pursuant to C.R.S. 25.5-4-303.5 et seq. and/or any
       other applicable provision of law;

       (2) Reimbursement for reasonable expenses which Relator incurred in connection with
       this action;

       (3) That Relator be awarded the maximum amount allowed as a Relator's Share under
       State law;

       (4) An award of reasonable attorneys' fees and costs; and

       (5) Such further relief as this Court deems equitable and just.

                                           COUNT 13
                          Washington Medicaid Fraud False Claims Act




                                                111
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 112 of 117


         501.   All paragraphs of this Complaint are realleged and expressly adopted and

incorporated as if fully set forth herein.

         502.   This is a claim brought by Relator and Washington to recover treble damages,

civil penalties and the fees and cost of this action, under the Medicaid Fraud False Claims Act,

Rev. Code Wash. (ARCW) § 74.66.005 et seq.

         503.   Rev. Code Wash. (ARCW) § 74.66.020 provides, in part, liability for any person

who:

         (a) Knowingly presents, or causes to be presented, a false or fraudulent claim for
         payment or approval;

         (b) Knowingly makes, uses, or causes to be made or used, a false record or
         statement material to a false or fraudulent claim;

         (c) Conspires to commit one or more of the violations in this subsection (1);

         … or

         (g) Knowingly makes, uses, or causes to be made or used, a false record or
         statement material to an obligation to pay or transmit money or property to the
         government entity, or knowingly conceals or knowingly and improperly avoids or
         decreases an obligation to pay or transmit money or property to the government
         entity.

         504.   Defendants Kaiser, KP, and Easterseals furthermore violated Washington law,

including Rev. Code Wash. (ARCW) § 74.66.005 et seq. by: (1) knowingly causing hundreds of

thousands of false claims to be made, used and presented to the state; (2) causing false records or

statements to get a false or fraudulent claim paid or approved by the state; (3) conspiring to

defraud the state by getting a false or fraudulent claim allowed or paid; and (4) concealing the

fraud.

         505.   Defendants Kaiser and KP knowingly presented and/or caused to be presented

false or fraudulent claims for payment, failing to identify and/or self-disclose identified



                                                112
    Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 113 of 117


overpayments to the government within sixty (60) days, as mandated by federal statute and

agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       506.    Kaiser intentionally concealed identified overpayments from the government and

purposefully failed to fully identify all claim overpayments or investigate potential claim

overpayments that are identified, resulting in massive overpayments. As a result, Kaiser

unlawfully retained, failed to disclose and repay government funds to which it was not entitled

and should have timely returned.

       507.    Moreover, Kaiser’s intentional failure to properly utilize fraud detection tools to

monitor and track potential claims errors, lack of enforcement of proper compliance

mechanisms, lack of transparency with regional offices on implementing corrective actions for

identified defects, and misrepresentations to the OIG, ultimately prevented the government from

recouping overpayments from Kaiser, to which the government was rightfully entitled.

       508.    To be compliant with Medicare and Medicaid requirements, Kaiser is obligated to

perform routine self-audits and good faith compliance checks, as a way to take proactive

measures to identify potential overpayments of claims.

       509.    Upon detection, Kaiser is further required to fully investigate and then ensure

recovery for those overpayments through claims adjustments, credit balances, self-reported

refunds, and/or other government accepted avenues for reporting and returning overpayments

within sixty (60) days of the actual overpayment or when Kaiser receives notice of the

overpayment from qualified compliance staff.

       510.    Kaiser was intentional and strategic, making it appear externally that it was

compliant, mostly to deter questions from the government, while internally collecting millions of



                                               113
     Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 114 of 117


dollars in profit by unlawfully retaining overpayments that should have been paid back. In doing

so, Kaiser repeatedly violated the law in various ways described herein.

       511.    Kaiser intentionally turned on only a limited number of the claims editing

functionalities of these tools to avoid the identification of more claim errors. In other words,

Kaiser used standard compliance tools, only to turn on very few of the functions in order to avoid

detecting claim anomalies and overpayments. In doing so, Kaiser outwardly appeared to be

engaging in efforts to utilize monitoring and tracking tools to be compliant, when in fact, Kaiser

was simultaneously working to avoid detecting and avoid correcting the fraud.

       512.    By failing to report and return millions of dollars in overpayments, Kaiser secured

a steady stream of revenue from false and fraudulent claims submitted to the government at the

expense of government payors.

       513.    In addition, Defendant Easterseals knowingly presented and/or caused to be

presented false or fraudulent claims for payment, failing to identify and/or self-disclose

identified overpayments to the government within sixty (60) days, as mandated by federal statute

and agency rules and regulations applicable to health care providers that receive funding from

Medicare and Medicaid programs.

       514.    There were numerous false claims submitted by Easterseals that was overpaid, but

Kaiser did nothing to address the situation because it did not want to upset Easterseals or cause

any type of provider abrasion. Easterseals also did nothing to report and repay the overpayments

to the government. Instead, Easterseals continued to submit false claims for payment.

       515.    Rather than recouping money from Easterseals, Kaiser intentionally allowed

overpayments to go unfunded, unabated and not corrected or repaid.




                                                114
    Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 115 of 117


       516.    Compliance with federal and state laws were and continue to be material to

Washington’s decision to pay health claims.

       517.    The state was unaware of this fraud and could not have uncovered the

Defendants’ scheme absent this disclosure by the Relator.

       518.    Had the state of Washington known that Defendants were violating the federal

and state laws cited herein and/or that the claims submitted in connection with Defendants’

conduct failed to meet the reimbursement criteria of the government-funded healthcare programs

or were premised on false and/or misleading information, it would not have paid the claims

submitted by healthcare providers and third party payers in connection with that conduct.

       519.    As a result of Defendants’ violations of Washington law, the state has been

damaged in an amount to be hundreds of millions of dollars, exclusive of interest.

       520.    Relator is a private citizen with direct and independent knowledge of the

allegations of this Complaint, who has brought this action pursuant to Rev. Code Wash.

(ARCW) § 74.66.005 et seq. on behalf of himself and the state of Washington.

       521.    This Court is requested to accept pendant jurisdiction of this related state claim as

it is predicated upon the exact same facts as the federal claims, and merely asserts separate

damage to the state of Washington in the operation of its state-based health care insurance

programs, including Medicaid.

       WHEREFORE, Relator respectfully requests this Court to award the following damages

to the following parties and against Defendants:

To the state of Washington:

       (1) Three times the amount of actual damages which the state of Washington has
       sustained as a result of Defendants’ conduct;




                                                115
    Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 116 of 117


       (2) A civil penalty of not less than $10,957 and not more than $21,916, or the adjusted
       penalty amount as provided by 31 U.S.C § 3729(a), for each false claim which
       Defendants caused to be presented to the State of Washington;

       (3) Prejudgment interest; and

       (4) All costs incurred in bringing this action.

To Relator:


       (1) The maximum amount allowed pursuant to Rev. Code Wash. (ARCW) § 74.66.005 et
       seq. and/or any other applicable provision of law;

       (2) Reimbursement for reasonable expenses which Relator incurred in connection with
       this action;

        (3) That Relator be awarded the maximum amount allowed as a Relator's Share under
        state law;

        (4) An award of reasonable attorneys' fees and costs; and

        (5) Such further relief as this Court deems equitable and just.

                                             JURY DEMAND


        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relator hereby demands trial

by jury for all triable claims and issues.

Dated: March 27, 2019




                                        By:
                                                Dave Scher (CA Bar # 184562)
                                                dave@iameshoyer.com
                                                James Hoyer, P.A.
                                                1300 I Street NW Suite 400E
                                                Washington, DC 20005
                                                Ph: (202) 975-4994
                                                Fax:(813)375-3710

                                                Local Counsel for Plaintiff/Relator Jeffrey Mazik




                                                   16
Case 2:19-cv-00559-JAM-KJN Document 1 Filed 04/01/19 Page 117 of 117




                               Veronica Nannis (Pro Hac Vice to befiled)
                               vnannis@igllaw.com
                               JOSEPH, GREENWALD & LAAKE, P.A.
                               6404 Ivy Lane, Suite 400
                               Greenbelt, MD 20770
                               Ph: (301) 220-2200
                               Fax:(301)220-1214

                               Counsel for Plaintiff/Relator Jeffrey Mazik




                                 117
